NOTE PURCHASE AGREEMENT

BY AND BETWEEN

SUN MICROSYSTEMS, INC.,

THE PURCHASERS NAMED HEREIN,

KOHLBERG KRAVIS ROBERTS & CO., L.P.

AND

KKR PEI INVESTMENTS, L.P.

January 23, 2007

Table of Contents

1. Definitions 1

(a) If a Designee Termination Date occurs after March 31, 2007, as a result of
the events described in clause (v) of the definition of Designee Termination
Date and if, at the time of such Designee Termination Date, there has never been
a Board Designee on the Board of Directors, three months following the Closing
Date; 4

(a) If a Designee Termination Date occurs after March 31, 2007, as a result of
the events described in clause (v) of the definition of Designee Termination
Date and if, at the time of such Designee Termination Date, there has never been
a Board Designee on the Board of Directors, the date that is six months
following the Closing Date; 5

(b) If a Designee Termination Date occurs after March 31, 2007, as a result of
the events described in clause (v) of the definition of Designee Termination
Date and if, at or prior to the time of such Designee Termination Date, there
has at any time been a Board Designee on the Board of Directors, the later of
(i) the date that is six months following such Designee Termination Date and
(ii) the date that is the first anniversary of the Closing Date; 5

(c) If a Designee Termination Date occurs on or prior to March 31, 2007, as a
result of the events described in clause (v) of the definition of Designee
Termination Date, the date that is the first anniversary of the Closing Date;
and 5

(d) If a Designee Termination Date occurs as a result of anything other than the
events described in clause (v) of the definition of Designee Termination Date,
the latest of (i) the date that is six months following such Designee
Termination Date, (ii) the date of the resignation (other than the conditional
resignation required pursuant to Section 5.5(a) hereof), retirement or removal
of the Board Designee from the Board of Directors and (iii) the date that is the
first anniversary of the Closing Date. 5

2. Authorization, Purchase and Sale of Notes 7

2.1 Authorization, Purchase and Sale 7

2.2 Closing 7

3. Representations and Warranties of the Company 7

3.1 Organization and Power 7

3.2 Capitalization 8

(a) As of the date of this Agreement, the authorized shares of capital stock of
the Company consist of 7,200,000,000 shares of Common Stock and 10,000,000
shares of preferred stock, par value $0.001 per share ("Preferred Stock"). As of
December 31, 2006, (i) the total number of outstanding shares of Common Stock
was 3,541,409,821, the total number of shares of Common Stock issuable pursuant
to outstanding options and other rights to acquire Common Stock was 519,757,507
and the total number of shares of Common Stock maintained for future issuance
under the Company's Benefit Plans (exclusive of outstanding options and other
rights to acquire Common Stock) was 362,898,046 and (ii) no shares of Preferred
Stock or options or rights to acquire Preferred Stock were outstanding. Since
December 31, 2006 through the date hereof, (i) the Company has only issued
options or other rights to acquire Common Stock in the ordinary course of
business consistent with past practice or pursuant to the Call Option and (ii)
the only shares of capital stock issued by the Company were pursuant to
outstanding options and other rights to purchase Common Stock. All such issued
and outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid and nonassessable. No dividends have been declared or
paid with respect to the shares of Common Stock since October 1, 2006. 8

(b) As of the date of this Agreement, except as set forth in Section 3.2(a),
except for certain option arrangements being entered into in connection with the
transactions contemplated hereby (the "Call Option"), and except for pursuant to
the Company's Benefit Plans, there are no existing options, warrants, calls,
preemptive (or similar) rights, subscriptions or other rights, agreements or
commitments obligating the Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any capital stock of the Company or any securities
convertible into or exchangeable for such capital stock, and there are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any of its shares of capital stock. 8

(c) Except as set forth in the Transaction Agreements and the Call Option, the
Company has not granted to any Person the right to require the Company to
register Common Stock on or after the date of this Agreement. 8

3.3 Authorization 8

3.4 Valid Issuance 9

3.5 No Conflict 9

3.6 Consents 9

3.7 SEC Reports; Financial Statements. 10

(a) The Company has filed all required registration statements, prospectuses,
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since January 1, 2005. The information contained or
incorporated by reference in the SEC Reports was true and correct in all
material respects as of the respective dates of the filing thereof with the SEC
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing); and, as of such respective dates, the SEC
Reports did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All of the SEC Reports, as of their respective dates, complied
as to form in all material respects with the applicable requirements of the
Securities Act and the Exchange Act and the rules and regulations promulgated
thereunder. 10

(b) The financial statements of the Company included in the SEC Reports
(collectively, the "Financial Statements") fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates indicated, and the results of its operations and cash flows for
the periods therein specified, all in accordance with United States generally
accepted accounting principles applied on a consistent basis ("GAAP") throughout
the periods therein specified (except as otherwise noted therein, and in the
case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments). 10

(c) Except as disclosed in the SEC Reports, the Company and its Subsidiaries
have not incurred any liabilities that are of a nature that would be required to
be disclosed on a balance sheet of the Company and its Subsidiaries or the
footnotes thereto prepared in conformity with GAAP, other than (i) liabilities
incurred in the ordinary course of business since October 1, 2006, and (ii)
liabilities that would not reasonably be expected to have a Material Adverse
Effect. 10

3.8 Absence of Certain Changes 10

3.9 Absence of Litigation 10

3.10 Compliance with Law 11

3.11 Intellectual Property 11

3.12 Employee Benefits 11

3.13 Taxes 11

3.14 Nasdaq Stock Market 12

3.15 Company Not an "Investment Company." 12

3.16 General Solicitation; No Integration 12

4. Representations and Warranties of Each Purchaser 12

4.1 Organization 12

4.2 Authorization 12

4.3 No Conflict 13

4.4 Consents 13

4.5 Absence of Litigation 13

4.6 Purchasers' Financing 14

4.7 Brokers 14

4.8 Purchase Entirely for Own Account 14

4.9 Investor Status 14

4.10 Securities Not Registered 14

5. Covenants 14

5.1 HSR Approval 15

5.2 Shares Issuable Upon Conversion 15

5.3 PORTAL and CUSIPs 15

5.4 Further Assurances 16

5.5 Board Designee 16

(a) Sponsor shall have the right to nominate pursuant to the terms and subject
to the conditions of this Section 5.5 one nominee to the Company's Board of
Directors (the "Board Designee"). At the meeting of the Board of Directors
scheduled for January 31, 2007, or within two months thereafter, the Company
shall appoint the Board Designee to the Board of Directors and shall, if
necessary, expand its Board of Directors by one member to create a vacancy for
such purpose; provided, however, that no such appointment shall be required
unless such nominee shall (i) be qualified and suitable to serve as a member of
the Board of Directors under all applicable corporate governance policies or
guidelines of the Company and the Board of Directors and applicable legal,
regulatory and stock market requirements, (ii) meet the independence
requirements with respect to the Company of Section 4200(a)(15) of the Rules of
the Nasdaq Stock Market or any successor thereto, and (iii) be acceptable to the
Board of Directors (including the Corporate Governance and Nominating Committee
of the Board of Directors) in its good faith discretion. As of the date hereof,
the Sponsor has designated Michael Marks as a nominee for Board Designee. The
Sponsor will take all necessary action to cause any nominee for Board Designee
to make himself or herself reasonably available for interviews, to consent to
such reference and background checks or other investigations and to provide such
information (including information necessary to determine the nominee's
independence status under various requirements and institutional investor
guidelines as well as information necessary to determine any disclosure
obligations of the Company) as the Board of Directors or its Corporate
Governance and Nominating Committee may reasonably request. Provided that the
Board Designee then meets the requirements set forth in the second sentence of
this Section 5.5(a) and the Sponsor Purchasers, collectively, then Own at least
$350 million principal amount of the Notes, the Company shall nominate the Board
Designee for re-election as a director at the end of each term of such Board
Designee as part of the slate proposed by the Company that is included in the
proxy statement (or consent solicitation or similar document) of the Company
relating to the election of the Board of Directors. In the event that the Board
Designee ceases to be a member of the Board of Directors, so long as the Sponsor
Purchasers, collectively, Own at least $350 million principal amount of the
Notes, Sponsor may select another person as a nominee for Board Designee to fill
the vacancy created thereby and, if the Board of Directors determines that such
nominee meets the criteria set forth in the second sentence of this Section
5.5(a), such nominee shall become the Board Designee and shall be appointed to
fill such vacancy. It shall be a condition to the appointment or nomination for
election or re-election of any Board Designee that such Board Designee tender a
conditional resignation letter prior to his or her appointment or nomination for
election or re-election to the Board of Directors providing such Board
Designee's irrevocable offer of resignation from the Board of Directors
effective upon the Designee Termination Date or upon such other circumstances as
may be provided for under the corporate governance policies or guidelines of the
Company or the Board of Directors; provided, that the Board Designee shall not
be required to submit his or her conditional resignation from the Board of
Directors under circumstances provided for under any such guideline added after
the date hereof which would in its practical application discriminatorily affect
only the Sponsor Purchasers and their Affiliates and which is not reasonably
supported by a rational legal or business purpose unrelated to the Sponsor
Purchasers' investment in the Securities (except as may be required by legal or
regulatory requirements) other than discriminatory treatment of the Sponsor
Purchasers and their Affiliates. 16

(b) The Board Designee shall be subject to the policies and requirements of the
Company and its Board of Directors, including the Corporate Governance
Guidelines of the Board of Directors and the Company's Standards of Business
Conduct, in a manner consistent with the application of such policies and
requirements to other members of the Board of Directors. The Company shall
indemnify the Board Designee and provide the Board Designee with director and
officer insurance to the same extent it indemnifies and provides insurance for
the members of the Board of Directors pursuant to its organizational documents,
applicable law or otherwise. 17

(c) All obligations of the Company pursuant to this Section 5.5 shall terminate
upon the first to occur of: (i) such time as the Sponsor Purchasers,
collectively, do not Own at least $350 million principal amount of the Notes,
(ii) the Company sells all or substantially all of its assets, (iii) any Person
or "group" (as such term is used in Section 13 of the Exchange Act), directly or
indirectly, obtains Beneficial Ownership of 50% or more of the total outstanding
voting power of the Voting Stock, (iv) the Company participates in any merger,
consolidation or similar transaction unless immediately following the
consummation of such transaction the stockholders of the Company immediately
prior to the consummation of such transaction continue to hold (in substantially
the same proportion as their ownership of the Company's voting stock immediately
prior to the transaction) more than 50% of all of the outstanding common stock
or other securities entitled to vote for the election of directors of the
surviving or resulting entity in such transaction, (v) the Sponsor irrevocably
waives and terminates all of its rights under this Section 5.5, (vi) the Board
Designee is removed from the Board of Directors for cause by the stockholders of
the Company or (vii) the Company delivers written notice that Sponsor or any
Sponsor Purchaser has breached the terms of this Agreement in any material
respect and the Sponsor Purchaser does not cure any such breach within 10 days
of such notice, provided that no cure period shall apply if such breach is of a
nature which cannot be cured. The date of termination pursuant to this clause
(c) of the obligations of the Company pursuant to this Section 5.5 is sometimes
referred to herein as the "Designee Termination Date"). 17

5.6 Standstill 17

(a) Sponsor agrees that, until the Standstill Termination Date, without the
prior consent of the Board of Directors (excluding any Board Designee), Sponsor
shall not and Sponsor shall cause each of its Affiliates not to, directly or
indirectly: 17

(i) acquire or Beneficially Own Voting Stock or authorize or make any offer to
acquire Voting Stock, if the effect of such acquisition or offer (if
consummated) would be to increase the percentage of the Voting Stock represented
by all shares of Voting Stock Beneficially Owned by Sponsor and its Affiliates
to more than 5% of the Voting Stock outstanding (not including any Common Stock
received by a Purchaser upon conversion of any Note); 17

(ii) authorize, commence, encourage, support or endorse any tender offer or
exchange offer for shares of Voting Stock; 18

(iii) make, or in any way participate, directly or indirectly, in any
"solicitation" of "proxies" to vote (as such terms are used in the rules of the
SEC), or seek to advise or influence any Person with respect to the voting of
any Voting Stock; 18

(iv) publicly announce or submit to the Company a proposal or offer concerning
(with or without conditions) any extraordinary transaction involving the Company
or any successor thereto, any Subsidiary or division thereof, or any of their
securities or assets; 18

(v) form, join or in any way participate in a "group" as defined in Section
13(d)(3) of the Exchange Act, for the purpose of acquiring, holding, voting or
disposing of any securities of the Company; 18

(vi) take any action that could reasonably be expected to require the Company or
any successor thereto to make a public announcement regarding the possibility of
any of the events described in clauses (i) through (v) above; 18

(vii) enter into any arrangements with any third party concerning any of the
foregoing; or 18

(viii) request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.6. 18

(b) The restrictions set forth in Section 5.6(a) will not apply if any of the
following occurs (provided, that if any event described in this Section 5.6(b)
occurs and, during the twelve month period following such event, none of the
transactions described in clauses (ii), (iii) or (iv) of the definition of
Designee Termination Date has occurred, then the restrictions set forth in
Section 5.6(a) will thereafter resume and continue to apply if a Board Designee
is then serving as a member of the Board of Directors, provided, further, at the
time of any such resumption of the restrictions set forth in Section 5.6(a), if
the number of shares of Voting Stock then owned by Sponsor and its Affiliates
then exceeds 5% of the Voting Stock outstanding (not including any Common Stock
received by a Purchaser upon conversion of any Notes), neither Sponsor nor any
of its Affiliates shall be required to dispose of any shares of Voting Stock
Beneficially Owned by them but, in such event, neither Sponsor nor any of its
Affiliates may then acquire Beneficial Ownership of additional Voting Stock
(other than Common Stock received by a Purchaser upon conversion of any Notes)
unless the Beneficial Ownership percentage of Sponsor and its Affiliates would,
following such acquisition, be an amount below 5% of the Voting Stock then
outstanding (not including any Common Stock received by a Purchaser upon
conversion of any Notes)): 18

(i) a third party who is not an Affiliate of Sponsor (a "Third Party") commences
(within the meaning of Rule 14d-2 under the Exchange Act) a bona fide tender or
exchange offer for more than 50% of the outstanding Voting Stock and the Board
of Directors does not recommend against the tender or exchange offer within ten
(10) business days after the commencement thereof or such longer period as shall
then be permitted under SEC rules; or 19

(ii) a Third Party acquires beneficial ownership of 50% of the outstanding
Voting Stock; 19

(iii) the Company enters into an agreement pursuant to which a Third Party would
acquire all or substantially all of the stock or assets of the Company or the
Company would be merged or consolidated with another Person, unless immediately
following the consummation of such transaction the stockholders of the Company
immediately prior to the consummation of such transaction would continue to hold
(in substantially the same proportion as their ownership of the Company's voting
stock immediately prior to the transaction) more than 50% of all of the
outstanding common stock or other securities entitled to vote for the election
of directors of the surviving or resulting entity in such transaction or any
direct or indirect parent thereof; or 19

(iv) the Company publicly announces that it is exploring strategic alternatives,
or makes any similar public announcement indicating that it is actively seeking
a "sale" of the Company and, in any such event, such announcement is made with
the approval of the Board of Directors. 19

(c) Nothing in clause (ii) or clause (v) of Section 5.6(a) shall be construed to
prohibit the Board Designee from confidentially, in good faith and in the
performance of his or her duties as a member of the Board of Directors,
discussing a proposal made by the Company or a Third Party concerning any
extraordinary transaction involving the Company or any successor thereto, any
Subsidiary or division thereof, or any of their securities or assets, with the
Board of Directors and representatives of the Company and its advisors who are
involved in the evaluation or execution of any such proposal on behalf of the
Company. 19

(d) Upon an increase in the Beneficial Ownership percentage of Sponsor and its
Affiliates to an amount in excess of 5% of the Voting Stock outstanding (not
including any Common Stock received by a Purchaser upon conversion of any Notes)
resulting solely from a repurchase or redemption of Voting Stock by the Company
or any similar transaction that reduces the number of outstanding shares of
Voting Stock of the Company, neither Sponsor nor any of its Affiliates shall be
required to dispose of any Securities Beneficially Owned by them; provided,
however, that in such event, neither Sponsor nor any of their Affiliates may
acquire Beneficial Ownership of additional Voting Stock (other than Common Stock
received by a Purchaser upon conversion of any Notes) unless the Beneficial
Ownership percentage of Sponsor and its Affiliates would, following such
acquisition, be an amount below 5% of the Voting Stock then outstanding (not
including any Common Stock received by a Purchaser upon conversion of any
Notes). 19

(e) Sponsor and each Sponsor Purchaser agree that, until the Standstill
Termination Date, they shall promptly notify the Company of any new acquisition
or disposition, or entry into any agreement or arrangement which could
reasonably result in any new acquisition or disposition, of Beneficial Ownership
of Voting Stock or Securities by Sponsor or any of its Affiliates, including the
material details thereof. 20

6. Conditions Precedent 20

6.1 Conditions to the Obligation of the Purchasers to Consummate the Closing 20

(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed by
each Purchaser that for purposes of this Section 6.1(a), in the case of any
representation and warranty of the Company contained herein (i) which is not
hereinabove qualified by application thereto of a materiality standard, such
representation and warranty need be true and correct only in all material
respects or (ii) which is made as of a specific date, such representation and
warranty need be true and correct only as of such specific date). 20

(b) The Company shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Company on or
prior to the Closing Date. 20

(c) Each Purchaser shall have received a certificate, dated the Closing Date,
signed by the Chief Executive Officer or the Chief Financial Officer of the
Company, certifying on behalf of the Company that the conditions specified in
the foregoing Sections 6.1(a) and (b) have been fulfilled. 21

(d) The purchase of and payment for the Notes by each Purchaser shall not be
prohibited or enjoined by any law or governmental or court order or regulation.
21

(e) The Company and the Trustee shall have executed and delivered the
Indentures. 21

(f) The Company shall have executed and delivered the Registration Rights
Agreement in the form attached hereto as Exhibit C (the "Rights Agreement"). 21

(g) The Purchasers shall have received from counsel to the Company, an opinion
substantially in the form attached hereto as Exhibit D. 21

6.2 Conditions to the Obligation of the Company to Consummate the Closing 21

(a) The representations and warranties contained herein of each Purchaser shall
be true and correct on and as of the Closing Date, with the same force and
effect as though made on and as of the Closing Date (it being understood and
agreed by the Company that, in the case of any representation and warranty of a
Purchaser contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects). 21

(b) Each Purchaser shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by such Purchaser on
or prior to the Closing Date. 21

(c) The Company shall have received a certificate, dated the Closing Date, on
behalf of each Purchaser, signed by an officer thereof, certifying on behalf of
each Purchaser that the conditions specified in the foregoing Sections 6.2(a)
and (b) have been fulfilled. 21

(d) The purchase of and payment for the Notes by each Purchaser shall not be
prohibited or enjoined by any law or governmental or court order or regulation.
21

(e) The Trustee shall have executed and delivered the Indentures. 21

(f) Each Purchaser shall have executed and delivered the Rights Agreement. 21

7. Transfer of the Securities 21

7.1 Transfer Restrictions 22

(a) No Sponsor Purchaser shall sell, assign, pledge, loan, hedge, transfer or
otherwise dispose or encumber (collectively, "Transfer") any of the Securities
during the period commencing on the Closing Date and ending three months
following the Closing Date (such three month period, the "Restricted Period"),
except for Transfers to an Affiliated Entity, in each case that delivers a
written instrument to the Company in form and substance reasonably satisfactory
to the Company confirming that the transferee is subject to the obligations of
this Agreement (including the obligations contained in this Section 7) and is a
Sponsor Purchaser hereunder (it being acknowledged and understood that no such
Transfer by a Sponsor Purchaser shall relieve such Sponsor Purchaser from its
obligations or liabilities pursuant to this Agreement) (a "Permitted Transfer")
and except for the pledge of the Notes pursuant to the Security Agreements. 22

(b) Following the Restricted Period, no Sponsor Purchaser may Transfer any of
the Securities except (1) pursuant to and in compliance with a Sponsor Supported
Distribution (as defined in the Rights Agreement), (2) at a time when trades in
the Company's securities are permitted pursuant to Section 7.1(c) below and in
any event only pursuant to (i) a Transfer to the Company, (ii) a Permitted
Transfer, (iii) a Transfer to a transferee that is not Sponsor or an Affiliate
of Sponsor, pursuant to an effective registration statement under the Securities
Act, (iv) solely if no registration statement under the Securities Act is
available for such sale, a Transfer to a "qualified institutional buyer" that is
not Sponsor or an Affiliate of Sponsor pursuant to Rule 144A under the
Securities Act or (v) a Transfer to a transferee that is not Sponsor or an
Affiliate of Sponsor pursuant to Rule 144 under the Securities Act or pursuant
to Regulation S under the Securities Act and (in the case of (v) only), if
requested by the Company, upon delivery by such Sponsor Purchaser of an opinion
of counsel reasonably satisfactory to the Company to the effect that the
proposed transfer is exempt from registration under the Securities Act and
applicable state securities laws. The Company shall not register any Transfer of
the Securities in violation of this Section 7.1. The Company may, and may
instruct any transfer agent for the Company to, place such stop transfer orders
as may be required on the transfer books of the Company in order to ensure
compliance with the provisions of this Section 7.1. 22

(c) Sponsor and each Sponsor Purchaser agree that, until the Policy Termination
Date and except as otherwise permitted pursuant to a Sponsor Supported
Distribution (as defined in the Rights Agreement) pursuant to the Rights
Agreement, Sponsor and any Affiliate of Sponsor will be subject to all trading
and hedging restrictions to which any Board Designee is or would be subject,
including the requirements of Section 16(c) of the Exchange Act and the
Company's Market Communications and Stock Trading Policy; provided, that Sponsor
and its Affiliates shall not be required to comply with any restriction on
trading of securities of the Company which is added to any policy of the Company
by amendment or adoption after the date hereof which would in its practical
application discriminatorily affect only Sponsor and its Affiliates and which is
not reasonably supported by a rational legal or business purpose unrelated to
the Sponsor Purchasers' investment in the Securities (except as may be required
by legal or regulatory requirements) other than discriminatory treatment of
Sponsor and its Affiliates. Sponsor shall cause each of its Affiliates to comply
with the restrictions set forth in this Section 7.1(c) and shall be responsible
for any action or inaction by any of its Affiliates that is contrary to the
terms of this Section 7.1(c). Sponsor agrees that it and its Affiliates shall
obtain pre-approval of Transfers to the extent required under such policies. The
Company will use commercially reasonable efforts to respond as promptly as
reasonably practicable to any request for pre-approval of Transfers by Sponsor
and its Affiliates. Notwithstanding anything to the contrary provided herein,
Non-Investor Affiliates shall not be considered "Affiliates" for purposes of
this Section 7.1(c) if any actions taken by them that would otherwise be
prohibited by this Section 7.1(c) are not taken under the direction of Sponsor
or any Affiliate (other than Non-Investor Affiliates) of Sponsor or any officer
or general partner of Sponsor or any Affiliate (other than Non-Investor
Affiliates) of Sponsor and if Confidential Information is not made available to
such Non-Investor Affiliates or their Representatives. 22

(d) The restrictions set forth in this Section 7.1 shall be in addition to the
applicable transfer restrictions or other requirements set forth in the
Indentures and the Purchasers acknowledge and agree to be bound thereby. 23

(e) No Bank Purchaser shall Transfer any of the Securities except pursuant to a
written instruction by the Sponsor Purchasers (which shall include settlement
elections under the Swap Agreements (including in connection with a Swap Default
where no such election is made)) (a "Transfer Instruction") or pursuant to a
Bank Purchaser Transfer Event. The Sponsor shall not issue or deliver a Transfer
Instruction to a Bank Purchaser with respect to any Transfer that would, as to
timing, manner of sale or otherwise, not be permitted to be made by a Sponsor
Purchaser at such time pursuant to this Section 7.1 and will promptly notify the
Company of any delivery of a Transfer Instruction to a Bank Purchaser and the
terms thereof; provided that nothing in this Section 7.1 shall be deemed to
prohibit or restrict the delivery of Notes by the Bank Purchaser to an
Affiliated Entity at any time in accordance with Section 7.1(a) hereof and the
terms of the Swap Agreements. 23

(f) The Bank Purchaser shall not knowingly permit any Transfer of ownership of
interests in any Securities held in or through a brokerage account with the Bank
Purchaser in violation of the restrictions set forth in this Section 7.1 or the
Indentures; provided, however, that the Bank Purchaser may rely on written
assurances from the Sponsor Purchasers that any such Transfer is in compliance
with this Section 7.1 and the Indentures. Each of the Purchasers acknowledges
and agrees that the Bank Purchaser shall promptly provide to the Company all
information known to it concerning the ownership of interests in the IAI Global
Note (as defined in the Indenture) held in or through any such account by the
Sponsor Purchasers (or held by the Bank Purchaser pursuant to the terms of any
of the Swap Agreements or the Security Agreements) as the Company may reasonably
request and shall promptly provide all material information known to it
concerning any transfers thereof promptly following the occurrence of any such
transfer (including providing copies of any written assurances referred to in
the first sentence of this Section 7.1(f)). Each of the Purchasers agrees that
it will provide the Company with all information known to it concerning
Beneficial Ownership in Securities of such Purchaser for its account as the
Company may reasonably request and will provide the Company with all material
information known to it concerning any Transfers thereof promptly following the
occurrence of any such Transfer. 23

8. Termination 23

8.1 Conditions of Termination 24

8.2 Effect of Termination 24

9. Miscellaneous Provisions 24

9.1 Public Statements or Releases 24

9.2 Interpretation 24

9.3 Notices 24

9.4 Severability 26

9.5 Governing Law 26

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware. 26

(b) The Company and each of the Purchasers hereby irrevocably and
unconditionally: 26

(i) submits for itself and its property in any legal action or proceeding
relating solely to this Agreement or the transactions contemplated hereby, to
the general jurisdiction of the Chancery Court of the State of Delaware, and
appellate courts thereof; 26

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law; 26

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 9.3 or at such other address of
which the other party shall have been notified pursuant thereto; 26

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction for recognition and enforcement of any judgment or if
jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto; 27

(v) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by law; 27

(vi) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement, to the extent permitted by law;
and 27

(vii) irrevocably and unconditionally waives trial by jury in any legal action
or proceeding in relation to this Agreement. 27

9.6 Waiver 27

9.7 Expenses; Transaction Fee 27

9.8 Assignment 27

9.9 Confidential Information 28

9.10 Third Parties 28

9.11 Counterparts 28

9.12 Entire Agreement; Amendments 28

9.13 Survival 29



 

 

Exhibits

Exhibit A Purchasers

Exhibits B-1 and B-2 Forms of Indentures (including Forms of Notes)

Exhibit C Form of Registration Rights Agreement

Exhibit D Form of Legal Opinion

This NOTE PURCHASE AGREEMENT (this "Agreement") is dated as of January 23, 2007,
by and among Sun Microsystems, Inc., a Delaware corporation (the "Company"), the
purchasers named in Exhibit A attached hereto (each, a "Purchaser" and
collectively, the "Purchasers"), solely for purposes of Article 1, Sections 5.5,
5.6 and 7.1 and Article 9 hereof, Kohlberg Kravis Roberts & Co., L.P.
("Sponsor") and solely for purposes of Section 4.6 hereof, KKR PEI Investments,
L.P ("KKR PEI").

WHEREAS, the Company has authorized the issuance of up to $350 million aggregate
principal amount of its 0.625% Convertible Senior Notes due 2012 (the "2012
Notes") and up to $350 million aggregate principal amount of its 0.750%
Convertible Senior Notes due 2014 (the "2014 Notes" and together with the 2012
Notes, the "Notes") to be issued in accordance with the terms and conditions of
the Indenture for the 2012 Notes and the Indenture for the 2014 Notes,
respectively, in the forms attached hereto as Exhibit B-1 and Exhibit B-2 (the
"Indentures"), respectively, which Notes shall be convertible in part into
authorized but unissued shares of common stock, $0.00067 par value per share, of
the Company (the "Common Stock");

WHEREAS, the Company desires to issue and sell to the Purchasers pursuant to
this Agreement, and each Purchaser, severally, desires to purchase from the
Company the aggregate principal amount of Notes as is set forth opposite its
name in Exhibit A hereto;

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 1. Definitions

    . As used in this Agreement, the following terms shall have the following
    respective meanings:

    "Affiliate" shall mean, with respect to any Person, any other Person
    directly or indirectly controlling, controlled by or under direct or
    indirect common control with such Person, provided, that each Affiliated
    Entity, each Sponsor Purchaser and each Affiliate of an Affiliated Entity or
    a Sponsor Purchaser shall be deemed (except as specifically provided in
    Section 5.6(f) and Section 7.1(c) hereof) to be an Affiliate of Sponsor.

    "Affiliated Entity" shall mean any investment fund or holding company formed
    for investments purposes that is primarily managed, advised or serviced by
    Sponsor or by an Affiliate of Sponsor, including but not limited to KKR PEI
    and its Subsidiaries.

    "Agreement" has the meaning set forth in the recitals hereof.

    "Bank Purchaser" means Citibank, N.A..

    "Bank Purchaser Transfer Event" shall mean (i) an exercise of the Bank
    Purchaser's rights under Section 7 of the Security Agreements, (ii) an
    exercise of the Bank Purchaser's rights under Section 5(b) of a Swap
    Agreement upon a default under such agreement (a "Swap Default") or (iii)
    the occurrence of the Scheduled Termination Date with respect to a Swap
    Agreement.

    "Beneficially Own," "Beneficially Owned," or "Beneficial Ownership" shall
    have the meaning set forth in Rule 13d-3 of the rules and regulations
    promulgated under the Exchange Act, except that for purposes of this
    Agreement the words "within sixty days" in Rule 13d-3(d)(1)(i) shall not
    apply, to the effect that a Person shall be deemed to be the beneficial
    owner of a security if that Person has the right to acquire beneficial
    ownership of such security at any time.

    "Benefit Plan" or "Benefit Plans" shall mean employee benefit plans as
    defined in Section 3(3) of ERISA and all other employee benefit practices or
    arrangements, including, without limitation, any such practices or
    arrangements providing severance pay, sick leave, vacation pay, salary
    continuation for disability, retirement benefits, deferred compensation,
    bonus pay, incentive pay, stock options or other stock-based compensation,
    hospitalization insurance, medical insurance, life insurance, scholarships
    or tuition reimbursements, maintained by the Company or any of its
    Subsidiaries or to which the Company or any of its Subsidiaries is obligated
    to contribute for employees or former employees.

    "Board Designee" has the meaning set forth in Section 5.5(a) hereof.

    "Board of Directors" means the Board of Directors of the Company.

    "Call Option" has the meaning set forth in Section 3.2(b) hereof.

    "Closing" has the meaning set forth in Section 2.2 hereof.

    "Closing Date" has the meaning set forth in Section 2.2 hereof.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Common Stock" has the meaning set forth in the recitals hereof.

    "Company" has the meaning set forth in the recitals hereof.

    "Confidential Information" has the meaning set forth in Section 9.9 hereof.

    "Control" (including the terms "controlling" "controlled by" and "under
    common control with") with respect to any Person means the possession,
    directly or indirectly, of the power to direct or cause the direction of the
    management policies of such Person, whether through the ownership of voting
    securities, by contract or otherwise.

    "Designee Termination Date" has the meaning set forth in Section 5.5(c)
    hereof.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
    all of the rules and regulations promulgated thereunder.

    "Financial Statements" has the meaning set forth in Section 3.7(b) hereof.

    "GAAP" has the meaning set forth in Section 3.7(b) hereof.

    "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
    amended.

    "Indentures" has the meaning set forth in Section 6.1(e) hereof.

    "Intellectual Property" means all intellectual property rights and related
    priority rights, arising from or in respect of the following, whether
    protected, created or arising under the Laws of the United States or any
    other jurisdiction or under any international convention, including: (i) all
    patents and patent applications, including all continuations, divisionals,
    continuations-in-part and provisionals and patents issuing thereon, and all
    reissues, reexaminations, substitutions, renewals and extensions thereof
    (collectively, "Patents"); (ii) all trademarks, service marks, trade names,
    trade dress, logos, corporate names and other source or business
    identifiers, together with the goodwill associated with any of the
    foregoing, and all applications, registrations, renewals and extensions
    thereof; (iii) all copyrights, works of authorship and moral rights, and all
    registrations, applications, renewals, extensions and reversions thereof;
    and (iv) all confidential and proprietary information or non-public
    discoveries, concepts, ideas, research and development, technology,
    software, know-how, formulae, inventions, trade secrets, compositions,
    processes, techniques, technical data and information, procedures, designs,
    drawings, specifications, databases, customer lists, supplier lists, pricing
    and cost information, and business and marketing plans and proposals, in
    each case excluding any rights in respect of any of the foregoing that
    comprise or are protected by Patents.

    "KKR PEI" has the meaning set forth in the recitals hereof.

    "Material Adverse Effect" means such facts, circumstances, events or changes
    that are, individually or in the aggregate, materially adverse to (i) the
    business, financial condition, assets or continuing operations of the
    Company and its Subsidiaries taken as a whole or (ii) the Company's ability
    to perform its obligations under this Agreement, but shall not include
    facts, circumstances, events or changes (a) generally affecting any of the
    industries in which the Company, taken together with its Subsidiaries,
    operates, in the United States or elsewhere in the world or the economy or
    the financial or securities markets in the United States or elsewhere in the
    world, in each case, except to the extent such facts, circumstances, events
    or changes disproportionately affect the Company and its Subsidiaries; (b)
    resulting from changes in applicable legal requirements, GAAP or accounting
    standards; (c) resulting from a change in the Company's stock price or the
    trading volume in the Common Stock in and of itself or (d) resulting from a
    failure to meet securities analysts' published revenue or earnings
    predictions for the Company in and of itself.

    "NASD" means the National Association of Securities Dealers, Inc.

    "Non-Investor Affiliates" has the meaning set forth in Section 5.6(f)
    hereof.

    "Notes", "2012 Notes" and "2014 Notes" have the meanings set forth in the
    recitals hereof.

    "Own" in the context of Notes shall mean (i) the right to solely control the
    voting or direction of the voting of such Notes and (2) bearing all or
    substantially all economic risk of loss or appreciation (less a fixed or
    floating interest rate return) in the value of, and any profit (less a fixed
    or floating interest rate return) derived from a transaction in, such Notes.

    "Permitted Transfer" has the meaning set forth in Section 7.1(a) hereof.

    "Person" means an individual, partnership, corporation, limited liability
    company, business trust, joint stock company, trust, unincorporated
    association, joint venture or any other entity or organization.

    "Policy Termination Date" means the first to occur of:

    (a) If a Designee Termination Date occurs after March 31, 2007, as a result
    of the events described in clause (v) of the definition of Designee
    Termination Date and if, at the time of such Designee Termination Date,
    there has never been a Board Designee on the Board of Directors, three
    months following the Closing Date;

    (b) If a Designee Termination Date occurs after March 31, 2007, as a result
    of the events described in clause (v) of the definition of Designee
    Termination Date and if, at or prior to the time of such Designee
    Termination Date, there has at any time been a Board Designee on the Board
    of Directors, three months following the occurrence of such Designee
    Termination Date;

    (c) If a Designee Termination Date occurs on or prior to March 31, 2007, as
    a result of the events described in clause (v) of the definition of Designee
    Termination Date, three months following the occurrence of such Designee
    Termination Date;

    (d) If a Designee Termination Date occurs as a result of anything other than
    the events described in clause (v) of the definition of Designee Termination
    Date, the later of (i) the date that is three months following such Designee
    Termination Date or (ii) the date of the resignation (other than the
    conditional resignation required pursuant to Section 5.5(a) hereof),
    retirement or removal of the Board Designee from the Board of Directors.

    "Preferred Stock" has the meaning set forth in Section 3.2(a) hereof.

    "Purchaser" and "Purchasers" have the meanings set forth in the recitals
    hereof.

    "Purchaser Adverse Effect" has the meaning set forth in Section 4.3 hereof.

    "Representatives" has the meaning set forth in Section 9.9 hereof.

    "Restricted Period" has the meaning set forth in Section 7.1(a) hereof.

    "Rights Agreement" has the meaning set forth in Section 6.1(f) hereof.

    "SEC" shall mean the Securities and Exchange Commission.

    "SEC Reports" means the Company's Annual Report on Form 10-K for the fiscal
    year ended June 30, 2006, the Company's Quarterly Report on Form 10-Q for
    the fiscal quarter ended October 1, 2006, the Company's Proxy Statement on
    Schedule 14A, filed on September 20, 2006, for its 2006 Annual Meeting of
    Stockholders, and any Current Reports on Form 8-K filed by the Company on or
    after September 8, 2006, together in each case with any documents
    incorporated by reference therein or exhibits thereto.

    "Securities" shall mean the Notes and the Common Stock or other securities
    issuable upon conversion of the Notes.

    "Securities Act" shall mean the Securities Act of 1933, as amended, and all
    of the rules and regulations promulgated thereunder.

    "Security Agreements" means those two certain Security Agreements
    contemplated to be entered into by and between KKR PEI Solar Holdings I,
    Ltd., a Cayman Islands limited company, and the Bank Purchaser and KKR PEI
    Solar Holdings II, Ltd., a Cayman Islands limited company, and the Bank
    Purchaser in connection with the transactions contemplated hereby in the
    form provided by Sponsor to the Company concurrently with the execution of
    this Agreement (without giving effect to any subsequent amendment thereof
    unless consented to by the Company).

    "Significant Subsidiary" means, in respect of any Person, a Subsidiary of
    such Person that would constitute a "significant subsidiary" as such term is
    defined under Rule 1-02(w) of Regulation S-X under the Securities Act and
    the Exchange Act.

    "Sponsor" shall have the meaning set forth in the recitals hereof.

    "Sponsor Purchasers" shall mean the Purchasers (other than the Bank
    Purchaser) and their Affiliates that acquire Beneficial Ownership of
    Securities in a Permitted Transfer.

    "Standstill Termination Date" means the first to occur of:

     a. If a Designee Termination Date occurs after March 31, 2007, as a result
        of the events described in clause (v) of the definition of Designee
        Termination Date and if, at the time of such Designee Termination Date,
        there has never been a Board Designee on the Board of Directors, the
        date that is six months following the Closing Date;
     b. If a Designee Termination Date occurs after March 31, 2007, as a result
        of the events described in clause (v) of the definition of Designee
        Termination Date and if, at or prior to the time of such Designee
        Termination Date, there has at any time been a Board Designee on the
        Board of Directors, the later of (i) the date that is six months
        following such Designee Termination Date and (ii) the date that is the
        first anniversary of the Closing Date;
     c. If a Designee Termination Date occurs on or prior to March 31, 2007, as
        a result of the events described in clause (v) of the definition of
        Designee Termination Date, the date that is the first anniversary of the
        Closing Date; and
     d. If a Designee Termination Date occurs as a result of anything other than
        the events described in clause (v) of the definition of Designee
        Termination Date, the latest of (i) the date that is six months
        following such Designee Termination Date, (ii) the date of the
        resignation (other than the conditional resignation required pursuant to
        Section 5.5(a) hereof), retirement or removal of the Board Designee from
        the Board of Directors and (iii) the date that is the first anniversary
        of the Closing Date.

    "Subsidiary" when used with respect to any party means any corporation or
    other organization, whether incorporated or unincorporated, at least a
    majority of the securities or other interests of which having by their terms
    ordinary voting power to elect a majority of the Board of Directors or
    others performing similar functions with respect to such corporation or
    other organization is directly or indirectly owned or controlled by such
    party or by any one or more of its Subsidiaries, or by such party and one or
    more of its Subsidiaries.

    "Swap Agreements" means those two letter agreements referencing "Convertible
    Note Total Return Swap Transaction" contemplated to be entered into by and
    between KKR PEI Solar Holdings I, Ltd., a Cayman Islands limited company,
    and the Bank Purchaser and KKR PEI Solar Holdings II, Ltd., a Cayman Islands
    limited company, and the Bank Purchaser in connection with the transactions
    contemplated hereby in the form provided by Sponsor to the Company
    concurrently with the execution of this Agreement (without giving effect to
    any subsequent amendment thereof unless consented to by the Company).

    "Tax Returns" shall mean returns, reports, information statements and other
    documentation (including any additional or supporting material) filed or
    maintained, or required to be filed or maintained, in connection with the
    calculation, determination, assessment or collection of any Tax and shall
    include any amended returns required as a result of examination adjustments
    made by the Internal Revenue Service or other Tax authority.

    "Taxes" shall mean any and all federal, state, local, foreign and other
    taxes, levies, fees, imposts, duties and charges of whatever kind (including
    any interest, penalties or additions to the tax imposed in connection
    therewith or with respect thereto), whether or not imposed on the Company,
    including, without limitation, taxes imposed on, or measured by, income,
    franchise, profits or gross receipts, and also ad valorem, value added,
    sales, use, service, real or personal property, capital stock, license,
    payroll, withholding, employment, social security, workers' compensation,
    unemployment compensation, utility, severance, production, excise, stamp,
    occupation, premium, windfall profits, transfer and gains taxes and customs
    duties.

    "Third Party" has the meaning set forth in Section 5.6(b)(i) hereof.

    "Transaction Agreements" shall mean this Agreement, the Rights Agreement,
    the Indentures and the Notes.

    "Transfer" has the meaning set forth in Section 7.1(a) hereof.

    "Transfer Instruction" has the meaning set forth in Section 7.1(e) hereof.

    "Trustee" shall mean U.S. Bank National Association.

    "Voting Stock" means securities of any class or kind ordinarily having the
    power to vote generally for the election of directors, managers or other
    voting members of the governing body of the Company or any successor
    thereto.

 2. Authorization, Purchase and Sale of Notes

    .

     1. Authorization, Purchase and Sale
    
        . The Company has authorized (i) the initial sale and issuance to the
        Purchasers of the Notes and (ii) the issuance of up to 121,343,740
        shares of Common Stock to be issued upon the conversion of the Notes.
        Subject to and upon the terms and conditions set forth in this
        Agreement, at the Closing, the Company shall issue and sell to each
        Purchaser, and each Purchaser, severally, shall purchase from the
        Company the aggregate principal amount of 2012 Notes and the aggregate
        principal amount of 2014 Notes set forth opposite the name of such
        Purchaser under the headings "Principal Amount of 2012 Notes to be
        Purchased" and "Principal Amount of 2014 Notes to be Purchased,"
        respectively, on Exhibit A hereto, at a purchase price equal to the
        principal amount of Notes purchased.
    
     2. Closing

    . Subject to the satisfaction or waiver of the conditions set forth in
    Section 6 of this Agreement, the closing of the purchase and sale of the
    Notes (the "Closing") shall take place at the offices of Wilson Sonsini
    Goodrich & Rosati, 650 Page Mill Road, Palo Alto, CA on January 26, 2007
    (the "Closing Date"). At the Closing, the aggregate principal amount of the
    Notes shall be reflected in one or more global notes representing the Notes
    and held by the Depositary Trust Corporation or its nominee (or a custodian
    on its behalf) or if such global notes are not available as of the Closing,
    the Company shall deliver to each Purchaser one or more Note(s) in the
    aggregate principal amount as set forth opposite such Purchaser's name on
    Exhibit A, in each case against payment to the Company of the purchase price
    therefor by wire transfer to the Company of immediately available funds to
    an account to be designated by the Company.

 3. Representations and Warranties of the Company

    . Except as set forth in the SEC Reports, the Company hereby represents and
    warrants to each of the Purchasers as follows:

     1.  Organization and Power
    
         . The Company and each of its Subsidiaries is a corporation or other
         organization duly organized, validly existing and in good standing
         (where relevant) under the laws of its jurisdiction of organization,
         has the requisite power and authority to own, lease and operate its
         properties and to carry on its business as now conducted and is
         qualified to do business in each jurisdiction in which the character of
         its properties or the nature of its business requires such
         qualification, except where such failures of such Subsidiaries to be so
         organized or existing, or of the Company or its Subsidiaries to be in
         good standing or to have such power and authority or to so qualify
         would not reasonably be expected to have a Material Adverse Effect.
    
     2.  Capitalization
    
         .
    
          a. As of the date of this Agreement, the authorized shares of capital
             stock of the Company consist of 7,200,000,000 shares of Common
             Stock and 10,000,000 shares of preferred stock, par value $0.001
             per share ("Preferred Stock"). As of December 31, 2006, (i) the
             total number of outstanding shares of Common Stock was
             3,541,409,821, the total number of shares of Common Stock issuable
             pursuant to outstanding options and other rights to acquire Common
             Stock was 519,757,507 and the total number of shares of Common
             Stock maintained for future issuance under the Company's Benefit
             Plans (exclusive of outstanding options and other rights to acquire
             Common Stock) was 362,898,046 and (ii) no shares of Preferred Stock
             or options or rights to acquire Preferred Stock were outstanding.
             Since December 31, 2006 through the date hereof, (i) the Company
             has only issued options or other rights to acquire Common Stock in
             the ordinary course of business consistent with past practice or
             pursuant to the Call Option and (ii) the only shares of capital
             stock issued by the Company were pursuant to outstanding options
             and other rights to purchase Common Stock. All such issued and
             outstanding shares of Common Stock have been duly authorized and
             validly issued and are fully paid and nonassessable. No dividends
             have been declared or paid with respect to the shares of Common
             Stock since October 1, 2006.
          b. As of the date of this Agreement, except as set forth in Section
             3.2(a), except for certain option arrangements being entered into
             in connection with the transactions contemplated hereby (the "Call
             Option"), and except for pursuant to the Company's Benefit Plans,
             there are no existing options, warrants, calls, preemptive (or
             similar) rights, subscriptions or other rights, agreements or
             commitments obligating the Company to issue, transfer or sell, or
             cause to be issued, transferred or sold, any capital stock of the
             Company or any securities convertible into or exchangeable for such
             capital stock, and there are no outstanding contractual obligations
             of the Company to repurchase, redeem or otherwise acquire any of
             its shares of capital stock.
          c. Except as set forth in the Transaction Agreements and the Call
             Option, the Company has not granted to any Person the right to
             require the Company to register Common Stock on or after the date
             of this Agreement.
    
     3.  Authorization
    
         . The Company has all requisite corporate power to enter into the
         Transaction Agreements and to carry out and perform its obligations
         under the terms of the Transaction Agreements. All corporate action on
         the part of the Company, its officers, directors and stockholders
         necessary for the authorization of the Securities, the authorization,
         execution, delivery and performance of the Transaction Agreements and
         the consummation of the transactions contemplated herein has been
         taken. The execution, delivery and performance of the Transaction
         Agreements by the Company, the issuance of the Common Stock upon
         conversion of the Notes in accordance with their terms and the
         consummation of the other transactions contemplated herein do not
         require any approval of the Company's stockholders (other than such
         approval as has already been obtained). Assuming this Agreement
         constitutes the legal and binding agreement of the Purchasers, this
         Agreement constitutes a legal, valid and binding obligation of the
         Company, enforceable against the Company in accordance with its terms,
         except as such enforceability may be limited by bankruptcy, insolvency,
         reorganization, moratorium and similar laws relating to or affecting
         creditors generally or by general equity principles (regardless of
         whether such enforceability is considered in a proceeding in equity or
         at law). Upon their respective execution by the Company and the other
         parties thereto and assuming that they constitute legal and binding
         agreements of the other parties thereto, each of the Rights Agreement
         and the Indentures will constitute a legal, valid and binding
         obligation of the Company, enforceable against the Company in
         accordance with its terms, except as such enforceability may be limited
         by bankruptcy, insolvency, reorganization, moratorium and similar laws
         relating to or affecting creditors generally or by general equity
         principles (regardless of whether such enforceability is considered in
         a proceeding in equity or at law).
    
     4.  Valid Issuance
    
         . The Notes being purchased by the Purchasers hereunder will, upon
         issuance pursuant to the terms hereof and the terms of the Indentures
         and upon payment therefor, be valid and legally binding obligations of
         the Company, enforceable in accordance with their terms and the terms
         of the Indentures, except as such enforceability may be limited by
         bankruptcy, insolvency, reorganization, moratorium and similar laws
         relating to or affecting creditors generally or by general equity
         principles (regardless of whether such enforceability is considered in
         a proceeding in equity or at law). At or prior to the Closing, the
         Company will have available for issuance the Common Stock issuable upon
         conversion of the Notes. The Common Stock to be issued upon conversion
         of the Notes has been duly authorized, and upon conversion of the Notes
         all such Common Stock will be validly issued, fully paid and
         nonassessable. Subject to the accuracy of the representations made by
         the Purchasers in Section 4 hereof, the Notes will be issued to the
         Purchasers in compliance with applicable exemptions from (i) the
         registration and prospectus delivery requirements of the Securities Act
         and (ii) the registration and qualification requirements of all
         applicable securities laws of the states of the United States. The
         Company is a Well-Known Seasoned Issuer (as defined in the Rights
         Agreement) and is eligible to file as of the date hereof a registration
         statement on Form S-3 under the Securities Act.
    
     5.  No Conflict
    
         . The execution, delivery and performance of the Transaction Agreements
         by the Company, the issuance of the Common Stock upon conversion of the
         Notes in accordance with their terms and the consummation of the other
         transactions contemplated hereby will not (i) violate any provision of
         the Certificate of Incorporation or Bylaws of the Company or (ii)
         conflict with or result in any violation of or default (with or without
         notice or lapse of time, or both) under, or give rise to a right of
         termination, cancellation or acceleration of any obligation, a change
         of control right or to a loss of a benefit under any agreement or
         instrument, credit facility, permit, franchise, license, judgment,
         order, statute, law, ordinance, rule or regulations, applicable to the
         Company or its Subsidiaries or their respective properties or assets,
         except, in the case of clause (ii), as would not, individually or in
         the aggregate, be reasonably expected to have a Material Adverse
         Effect.
    
     6.  Consents
    
         . All consents, approvals, orders and authorizations required on the
         part of the Company or its Subsidiaries in connection with the
         execution, delivery or performance of this Agreement and the Notes and
         the issuance of the Common Stock upon conversion of the Notes in
         accordance with their terms have been obtained or made, other than (i)
         the expiration or termination of any applicable waiting periods under
         the HSR Act or any foreign antitrust requirements in connection with
         the issuance of Common Stock upon conversion of the Notes and (ii) such
         consents, approvals, orders and authorizations the failure of which to
         make or obtain would not reasonably be expected to have a Material
         Adverse Effect.
    
     7.  SEC Reports; Financial Statements.
          a. The Company has filed all required registration statements,
             prospectuses, reports, schedules, forms, statements and other
             documents required to be filed by it with the SEC since January 1,
             2005. The information contained or incorporated by reference in the
             SEC Reports was true and correct in all material respects as of the
             respective dates of the filing thereof with the SEC (or if amended
             or superseded by a filing prior to the date of this Agreement, then
             on the date of such filing); and, as of such respective dates, the
             SEC Reports did not contain an untrue statement of a material fact
             or omit to state a material fact required to be stated therein or
             necessary to make the statements therein, in light of the
             circumstances under which they were made, not misleading. All of
             the SEC Reports, as of their respective dates, complied as to form
             in all material respects with the applicable requirements of the
             Securities Act and the Exchange Act and the rules and regulations
             promulgated thereunder.
          b. The financial statements of the Company included in the SEC Reports
             (collectively, the "Financial Statements") fairly present in all
             material respects the consolidated financial position of the
             Company and its Subsidiaries as of the dates indicated, and the
             results of its operations and cash flows for the periods therein
             specified, all in accordance with United States generally accepted
             accounting principles applied on a consistent basis ("GAAP")
             throughout the periods therein specified (except as otherwise noted
             therein, and in the case of quarterly financial statements except
             for the absence of footnote disclosure and subject, in the case of
             interim periods, to normal year-end adjustments).
          c. Except as disclosed in the SEC Reports, the Company and its
             Subsidiaries have not incurred any liabilities that are of a nature
             that would be required to be disclosed on a balance sheet of the
             Company and its Subsidiaries or the footnotes thereto prepared in
             conformity with GAAP, other than (i) liabilities incurred in the
             ordinary course of business since October 1, 2006, and (ii)
             liabilities that would not reasonably be expected to have a
             Material Adverse Effect.
    
     8.  Absence of Certain Changes
    
         . Since June 30, 2006, there have not been any changes, circumstances,
         conditions or events which, individually or in the aggregate, have had,
         or would reasonably be expected to have, a Material Adverse Effect.
    
     9.  Absence of Litigation
    
         . There is no action, suit, proceeding, arbitration, claim,
         investigation or inquiry pending or, to the Company's knowledge,
         threatened by or before any governmental body against the Company
         which, individually or in the aggregate, would reasonably be expected
         to have a Material Adverse Effect, nor are there any orders, writs,
         injunctions, judgments or decrees outstanding of any court or
         government agency or instrumentality and binding upon the Company or
         its Subsidiaries that would reasonably be expected to have a Material
         Adverse Effect. To the Company's knowledge, the Company is not
         currently subject to any investigation by any governmental body with
         respect to any allegation of "backdating" options granted to any
         employees or directors that would reasonably be expected to have a
         Material Adverse Effect.
    
     10. Compliance with Law
    
         . Neither the Company nor its Subsidiaries is in violation of, and the
         Company and its Subsidiaries have not received any notices of
         violations with respect to, any laws, statutes, ordinances, rules or
         regulations of any governmental body, court or government agency or
         instrumentality, except for violations which, individually or in the
         aggregate, would not reasonably be expected to have a Material Adverse
         Effect.
    
     11. Intellectual Property
    
         . Except as would not reasonably be expected to have a Material Adverse
         Effect: (a) the Company and each of its Subsidiaries owns, or possesses
         sufficient rights to use, all Intellectual Property necessary for the
         conduct of its business as currently conducted; (b) to the Company's
         knowledge, the use by the Company and its Subsidiaries of any
         Intellectual Property used in the conduct of the Company's and its
         Subsidiaries' business as currently conducted does not infringe on or
         otherwise violate the rights of any Person; (c) the use of any licensed
         Intellectual Property by the Company or its Subsidiaries is in
         accordance with applicable licenses pursuant to which the Company or
         such Subsidiary acquired the right to use such Intellectual Property
         and (d) to the knowledge of the Company, no Person is challenging,
         infringing on or otherwise violating any right of the Company or any of
         its Subsidiaries with respect to any Intellectual Property owned by
         and/or exclusively licensed to the Company or its Subsidiaries.
    
     12. Employee Benefits
    
         . Except as would not be reasonably likely to result in a Material
         Adverse Effect, each Benefit Plan has been established and administered
         in accordance with its terms and in compliance with the applicable
         provisions of ERISA, the Code and other applicable laws, rules and
         regulations. The Company and its Subsidiaries are in compliance with
         all federal, state, local and foreign requirements regarding
         employment, except for any failures to comply that are not reasonably
         likely, individually or in the aggregate, to have a Material Adverse
         Effect. As of the date hereof, there is no material labor dispute,
         strike or work stoppage against the Company or any of its Subsidiaries
         pending or, to the knowledge of the Company, threatened which may
         interfere with the business activities of the Company or any of its
         Subsidiaries, except where such dispute, strike or work stoppage is not
         reasonably likely, individually or in the aggregate, to have a Material
         Adverse Effect.
    
     13. Taxes
    
         . The Company and each of its Subsidiaries have filed all Tax Returns
         required to have been filed (or extensions have been duly obtained) and
         have paid all Taxes (as defined below) required to have been paid by
         it, except where failure to file such Tax Returns or pay such Taxes
         would not, individually or in the aggregate, reasonably be expected to
         have a Material Adverse Effect.
    
     14. Nasdaq Stock Market
    
         . Shares of the Common Stock are registered pursuant to Section 12(b)
         of the Exchange Act and are listed on the Nasdaq Stock Market, and the
         Company has no action pending to terminate the registration of the
         Common Stock under the Exchange Act or delist the Common Stock from
         Nasdaq Stock Market, nor has the Company received any notification that
         the SEC or the Nasdaq Stock Market is currently contemplating
         terminating such registration or listing.
    
     15. Company Not an "Investment Company."
    
         The Company has been advised of the rules and requirements under the
         Investment Company Act of 1940, as amended. The Company is not, and
         immediately after receipt of payment for the Notes will not be, an
         "investment company" within the meaning of the Investment Company Act
         of 1940, as amended.
    
     16. General Solicitation; No Integration

    . Neither the Company nor any other person or entity authorized by the
    Company to act on its behalf has engaged in a general solicitation or
    general advertising (within the meaning of Regulation D of the Securities
    Act) of investors with respect to offers or sales of the Notes. The Company
    has not, directly or indirectly, sold, offered for sale, solicited offers to
    buy or otherwise negotiated in respect of, any security (as defined in the
    Securities Act) which, to its knowledge, is or will be integrated with the
    Notes sold pursuant to this Agreement.

 4. Representations and Warranties of Each Purchaser

    . Each Purchaser, severally for itself and not jointly with the other
    Purchasers, represents and warrants to the Company as follows (provided,
    that the representations and warranties in Section 4.6 hereof are also made
    by KKR PEI with regard to each Sponsor Purchaser):

     1.  Organization
    
         . Such Purchaser is duly organized, validly existing and in good
         standing under the laws of the jurisdiction of its organization and has
         the requisite power and authority to own, lease and operate its
         properties and to carry on its business as now conducted.
    
     2.  Authorization
    
         . Such Purchaser has all requisite corporate or similar power to enter
         into this Agreement and the other Transaction Agreements to which it
         will be a party and to carry out and perform its obligations hereunder
         and thereunder. All corporate, member or partnership action on the part
         of such Purchaser or its stockholders, members or partners necessary
         for the authorization, execution, delivery and performance of this
         Agreement and the other Transaction Agreements to which it will be a
         party and the consummation of the other transactions contemplated
         herein has been taken. Assuming this Agreement constitutes the legal
         and binding agreement of the Company, this Agreement constitutes a
         legal, valid and binding obligation of such Purchaser, enforceable
         against such Purchaser in accordance with its terms, except as such
         enforceability may be limited by bankruptcy, insolvency,
         reorganization, moratorium and similar laws relating to or affecting
         creditors generally or by general equity principles (regardless of
         whether such enforceability is considered in a proceeding in equity or
         at law). Upon their respective execution by such Purchaser and the
         other parties thereto and assuming that they constitute legal and
         binding agreements of the Company, each of the other Transaction
         Agreements to which such Purchaser will be a party will constitute a
         legal, valid and binding obligation of such Purchaser, enforceable
         against such Purchaser in accordance with its terms, except as such
         enforceability may be limited by bankruptcy, insolvency,
         reorganization, moratorium and similar laws relating to or affecting
         creditors generally or by general equity principles (regardless of
         whether such enforceability is considered in a proceeding in equity or
         at law).
    
     3.  No Conflict
    
         . The execution, delivery and performance of the Transaction Agreements
         by such Purchaser, the issuance of the Common Stock upon conversion of
         the Notes in accordance with their terms and the consummation of the
         other transactions contemplated hereby will not conflict with or result
         in any violation of or default by such Purchaser (with or without
         notice or lapse of time, or both) under, or give rise to a right of
         termination, cancellation or acceleration of any obligation, a change
         of control right or to a loss of a material benefit under (i) any
         provision of the organizational documents of such Purchaser or (ii) any
         agreement or instrument, credit facility, permit, franchise, license,
         judgment, order, statute, law, ordinance, rule or regulations,
         applicable to such Purchaser or its respective properties or assets,
         except, in the case of clause (ii), as would not, individually or in
         the aggregate, be reasonably expected to materially delay or hinder the
         ability of such Purchaser to perform its obligations under the
         Transaction Agreements (a "Purchaser Adverse Effect").
    
     4.  Consents
    
         . All consents, approvals, orders and authorizations required on the
         part of such Purchaser in connection with the execution, delivery or
         performance of this Agreement and the Notes, the issuance of the Common
         Stock upon conversion of the Notes in accordance with their terms and
         the consummation of the other transactions contemplated herein have
         been obtained or made, other than (i) the expiration or termination of
         the applicable waiting period under the HSR Act or any foreign
         antitrust requirements in connection with the issuance of Common Stock
         upon conversion of the Notes and (ii) such consents, approvals, orders
         and authorizations the failure of which to make or obtain, individually
         or in the aggregate, would not reasonably be expected to have a
         Purchaser Adverse Effect.
    
     5.  Absence of Litigation
    
         . There is no action, suit, proceeding, arbitration, claim,
         investigation or inquiry pending or, to such Purchaser's knowledge,
         threatened by or before any governmental body against such Purchaser
         which, individually or in the aggregate, would reasonably be expected
         to have a Purchaser Adverse Effect, nor are there any orders, writs,
         injunctions, judgments or decrees outstanding of any court or
         government agency or instrumentality and binding upon such Purchaser
         that would reasonably be expected to have a Purchaser Adverse Effect.
    
     6.  Purchasers' Financing
    
         . At the Closing, such Purchaser will have all funds necessary to pay
         to the Company the purchase price for the Notes being purchased by such
         Purchaser hereby in immediately available funds.
    
     7.  Brokers
    
         . Such Purchaser has not retained, utilized or been represented by any
         broker or finder in connection with the transactions contemplated by
         this Agreement whose fees the Company would be required to pay (other
         than pursuant to the reimbursement of expenses provisions of Section
         9.7 hereof).
    
     8.  Purchase Entirely for Own Account
    
         . Such Purchaser is acquiring the Securities for its own account,
         except as contemplated by the Swap Agreements and the Security
         Agreements, and not with a view to, or for sale in connection with, any
         distribution of the Securities in violation of the Securities Act.
         Except as contemplated by the Swap Agreements and the Security
         Agreements, such Purchaser has no present agreement, undertaking,
         arrangement, obligation or commitment providing for the disposition of
         the Securities.
    
     9.  Investor Status
    
         . Such Purchaser certifies and represents to the Company that such
         Purchaser is an "accredited investor" as defined in Rule 501 of
         Regulation D promulgated under the Securities Act. Such Purchaser's
         financial condition is such that it is able to bear the risk of holding
         the Notes for an indefinite period of time and the risk of loss of its
         entire investment. Such Purchaser has been afforded the opportunity to
         ask questions of and receive answers from the management of the Company
         concerning this investment (except in the case of Bank Purchaser who is
         purchasing the Notes to be purchased by it hereunder for the account of
         and at the request of the Sponsor Purchasers and for the purpose of
         entering into the transactions contemplated by the Swap Agreements and
         the Security Agreements) and has sufficient knowledge and experience in
         investing in companies similar to the Company so as to be able to
         evaluate the risks and merits of its investment in the Company.
    
     10. Securities Not Registered

    . Such Purchaser understands that the Securities have not been registered
    under the Securities Act, by reason of their issuance by the Company in a
    transaction exempt from the registration requirements of the Securities Act,
    and that the Securities must continue to be held by such Purchaser unless a
    subsequent disposition thereof is registered under the Securities Act or is
    exempt from such registration. Such Purchaser understands that the
    exemptions from registration afforded by Rule 144 (the provisions of which
    are known to it) promulgated under the Securities Act depend on the
    satisfaction of various conditions, and that, if applicable, Rule 144 may
    afford the basis for sales only in limited amounts.

 5. Covenants

    .

     1. HSR Approval
    
        . The Company and the Sponsor Purchasers acknowledge that one or more
        filings under the HSR Act may be necessary in connection with the
        issuance of shares of Common Stock upon conversion of the Notes. The
        Sponsor Purchasers shall be solely responsible for determining whether
        any filings under the HSR Act or any foreign antitrust requirements may
        be necessary in connection with any conversion of Notes held by them and
        will promptly notify the Company if any such filing is required. To the
        extent required, the Company will cooperate with the Sponsor Purchasers
        in making any required filings under the HSR Act or any foreign
        antitrust requirements in connection with the issuance of shares of
        Common Stock upon conversion of Notes held by Sponsor Purchasers and the
        Company and the applicable Sponsor Purchaser(s) shall share equally in
        the payment of the filing fees associated with any such filings. For the
        avoidance of doubt, any delivery of shares of Common Stock upon
        conversion of the Notes shall be subject to the terms and conditions of
        the Indentures, including all such terms relating to compliance with the
        HSR Act or any foreign antitrust requirements.
    
     2. Shares Issuable Upon Conversion
    
        . The Company will at all times have and keep available for issuance
        such number of shares of Common Stock as shall be sufficient to permit
        the conversion of the Notes into Common Stock as provided for in the
        Notes and Indentures, including as may be adjusted for share splits,
        combinations or other similar transactions. The Company will cause any
        Common Stock issued upon conversion of the Notes to be listed with The
        Nasdaq Stock Market or such other stock exchange or quotation system on
        which the Common Stock may then be listed by the Company.
    
     3. PORTAL and CUSIPs
    
        . The Company will use its reasonable best efforts to (a) permit the
        Notes to be designated PORTAL securities in accordance with the rules
        and regulations adopted by the NASD relating to the PORTAL Market as of
        the Closing or as promptly as practicable thereafter and (b) obtain all
        necessary Committee on Uniform Securities Identification Procedures
        numbers (CUSIP numbers) for the Notes required for creating a market in
        Notes traded pursuant to Rule 144A under the Securities Act or which are
        not "restricted securities" for purposes of Rule 144 under the
        Securities Act. Each Purchaser will provide all reasonable assistance
        and cooperation as may be requested by the Company to effectuate the
        intent and purposes of this Section 5.3. The Company will use its
        reasonable best efforts to cause all Notes Beneficially Owned by the
        Purchasers to be issued (at the Closing and, failing that, as promptly
        as practicable thereafter) as an interest in the IAI Global Note (as
        defined in the applicable Indenture). Any interest in the IAI Global
        Note (as defined in the applicable Indenture) will be held through a
        brokerage account established and maintained with the Bank Purchaser;
        provided, however, that three months following the later of the Designee
        Termination Date or such time as Sponsor ceases to have an Affiliate or
        designee on the Board of Directors, the requirement set forth in this
        sentence shall terminate and, to the extent permitted by the Depositary
        Trust Corporation and the registrar for the Notes, such ownership
        interest may be transferred into the Restricted Global Note (as defined
        in the applicable Indenture).
    
     4. Further Assurances
    
        . Each party agrees to cooperate with each other and their respective
        officers, employees, attorneys, accountants and other agents, and,
        generally, do such other reasonable acts and things in good faith as may
        be necessary to effectuate the intents and purposes of this Agreement,
        subject to the terms and conditions hereof and compliance with
        applicable law, including taking reasonable action to facilitate the
        filing of any document or the taking of reasonable action to assist the
        other parties hereto in complying with the terms hereof.
    
     5. Board Designee
    
        .
    
         a. Sponsor shall have the right to nominate pursuant to the terms and
            subject to the conditions of this Section 5.5 one nominee to the
            Company's Board of Directors (the "Board Designee"). At the meeting
            of the Board of Directors scheduled for January 31, 2007, or within
            two months thereafter, the Company shall appoint the Board Designee
            to the Board of Directors and shall, if necessary, expand its Board
            of Directors by one member to create a vacancy for such purpose;
            provided, however, that no such appointment shall be required unless
            such nominee shall (i) be qualified and suitable to serve as a
            member of the Board of Directors under all applicable corporate
            governance policies or guidelines of the Company and the Board of
            Directors and applicable legal, regulatory and stock market
            requirements, (ii) meet the independence requirements with respect
            to the Company of Section 4200(a)(15) of the Rules of the Nasdaq
            Stock Market or any successor thereto, and (iii) be acceptable to
            the Board of Directors (including the Corporate Governance and
            Nominating Committee of the Board of Directors) in its good faith
            discretion. As of the date hereof, the Sponsor has designated
            Michael Marks as a nominee for Board Designee. The Sponsor will take
            all necessary action to cause any nominee for Board Designee to make
            himself or herself reasonably available for interviews, to consent
            to such reference and background checks or other investigations and
            to provide such information (including information necessary to
            determine the nominee's independence status under various
            requirements and institutional investor guidelines as well as
            information necessary to determine any disclosure obligations of the
            Company) as the Board of Directors or its Corporate Governance and
            Nominating Committee may reasonably request. Provided that the Board
            Designee then meets the requirements set forth in the second
            sentence of this Section 5.5(a) and the Sponsor Purchasers,
            collectively, then Own at least $350 million principal amount of the
            Notes, the Company shall nominate the Board Designee for re-election
            as a director at the end of each term of such Board Designee as part
            of the slate proposed by the Company that is included in the proxy
            statement (or consent solicitation or similar document) of the
            Company relating to the election of the Board of Directors. In the
            event that the Board Designee ceases to be a member of the Board of
            Directors, so long as the Sponsor Purchasers, collectively, Own at
            least $350 million principal amount of the Notes, Sponsor may select
            another person as a nominee for Board Designee to fill the vacancy
            created thereby and, if the Board of Directors determines that such
            nominee meets the criteria set forth in the second sentence of this
            Section 5.5(a), such nominee shall become the Board Designee and
            shall be appointed to fill such vacancy. It shall be a condition to
            the appointment or nomination for election or re-election of any
            Board Designee that such Board Designee tender a conditional
            resignation letter prior to his or her appointment or nomination for
            election or re-election to the Board of Directors providing such
            Board Designee's irrevocable offer of resignation from the Board of
            Directors effective upon the Designee Termination Date or upon such
            other circumstances as may be provided for under the corporate
            governance policies or guidelines of the Company or the Board of
            Directors; provided, that the Board Designee shall not be required
            to submit his or her conditional resignation from the Board of
            Directors under circumstances provided for under any such guideline
            added after the date hereof which would in its practical application
            discriminatorily affect only the Sponsor Purchasers and their
            Affiliates and which is not reasonably supported by a rational legal
            or business purpose unrelated to the Sponsor Purchasers' investment
            in the Securities (except as may be required by legal or regulatory
            requirements) other than discriminatory treatment of the Sponsor
            Purchasers and their Affiliates.
         b. The Board Designee shall be subject to the policies and requirements
            of the Company and its Board of Directors, including the Corporate
            Governance Guidelines of the Board of Directors and the Company's
            Standards of Business Conduct, in a manner consistent with the
            application of such policies and requirements to other members of
            the Board of Directors. The Company shall indemnify the Board
            Designee and provide the Board Designee with director and officer
            insurance to the same extent it indemnifies and provides insurance
            for the members of the Board of Directors pursuant to its
            organizational documents, applicable law or otherwise.
         c. All obligations of the Company pursuant to this Section 5.5 shall
            terminate upon the first to occur of: (i) such time as the Sponsor
            Purchasers, collectively, do not Own at least $350 million principal
            amount of the Notes, (ii) the Company sells all or substantially all
            of its assets, (iii) any Person or "group" (as such term is used in
            Section 13 of the Exchange Act), directly or indirectly, obtains
            Beneficial Ownership of 50% or more of the total outstanding voting
            power of the Voting Stock, (iv) the Company participates in any
            merger, consolidation or similar transaction unless immediately
            following the consummation of such transaction the stockholders of
            the Company immediately prior to the consummation of such
            transaction continue to hold (in substantially the same proportion
            as their ownership of the Company's voting stock immediately prior
            to the transaction) more than 50% of all of the outstanding common
            stock or other securities entitled to vote for the election of
            directors of the surviving or resulting entity in such transaction,
            (v) the Sponsor irrevocably waives and terminates all of its rights
            under this Section 5.5, (vi) the Board Designee is removed from the
            Board of Directors for cause by the stockholders of the Company or
            (vii) the Company delivers written notice that Sponsor or any
            Sponsor Purchaser has breached the terms of this Agreement in any
            material respect and the Sponsor Purchaser does not cure any such
            breach within 10 days of such notice, provided that no cure period
            shall apply if such breach is of a nature which cannot be cured. The
            date of termination pursuant to this clause (c) of the obligations
            of the Company pursuant to this Section 5.5 is sometimes referred to
            herein as the "Designee Termination Date").
    
     6. Standstill
    
        .
    
         a. Sponsor agrees that, until the Standstill Termination Date, without
            the prior consent of the Board of Directors (excluding any Board
            Designee), Sponsor shall not and Sponsor shall cause each of its
            Affiliates not to, directly or indirectly:
             i.    acquire or Beneficially Own Voting Stock or authorize or make
                   any offer to acquire Voting Stock, if the effect of such
                   acquisition or offer (if consummated) would be to increase
                   the percentage of the Voting Stock represented by all shares
                   of Voting Stock Beneficially Owned by Sponsor and its
                   Affiliates to more than 5% of the Voting Stock outstanding
                   (not including any Common Stock received by a Purchaser upon
                   conversion of any Note);
             ii.   authorize, commence, encourage, support or endorse any tender
                   offer or exchange offer for shares of Voting Stock;
             iii.  make, or in any way participate, directly or indirectly, in
                   any "solicitation" of "proxies" to vote (as such terms are
                   used in the rules of the SEC), or seek to advise or influence
                   any Person with respect to the voting of any Voting Stock;
             iv.   publicly announce or submit to the Company a proposal or
                   offer concerning (with or without conditions) any
                   extraordinary transaction involving the Company or any
                   successor thereto, any Subsidiary or division thereof, or any
                   of their securities or assets;
             v.    form, join or in any way participate in a "group" as defined
                   in Section 13(d)(3) of the Exchange Act, for the purpose of
                   acquiring, holding, voting or disposing of any securities of
                   the Company;
             vi.   take any action that could reasonably be expected to require
                   the Company or any successor thereto to make a public
                   announcement regarding the possibility of any of the events
                   described in clauses (i) through (v) above;
             vii.  enter into any arrangements with any third party concerning
                   any of the foregoing; or
             viii. request the Company or any of its Representatives, directly
                   or indirectly, to amend or waive any provision of this
                   Section 5.6.
        
         b. The restrictions set forth in Section 5.6(a) will not apply if any
            of the following occurs (provided, that if any event described in
            this Section 5.6(b) occurs and, during the twelve month period
            following such event, none of the transactions described in clauses
            (ii), (iii) or (iv) of the definition of Designee Termination Date
            has occurred, then the restrictions set forth in Section 5.6(a) will
            thereafter resume and continue to apply if a Board Designee is then
            serving as a member of the Board of Directors, provided, further, at
            the time of any such resumption of the restrictions set forth in
            Section 5.6(a), if the number of shares of Voting Stock then owned
            by Sponsor and its Affiliates then exceeds 5% of the Voting Stock
            outstanding (not including any Common Stock received by a Purchaser
            upon conversion of any Notes), neither Sponsor nor any of its
            Affiliates shall be required to dispose of any shares of Voting
            Stock Beneficially Owned by them but, in such event, neither Sponsor
            nor any of its Affiliates may then acquire Beneficial Ownership of
            additional Voting Stock (other than Common Stock received by a
            Purchaser upon conversion of any Notes) unless the Beneficial
            Ownership percentage of Sponsor and its Affiliates would, following
            such acquisition, be an amount below 5% of the Voting Stock then
            outstanding (not including any Common Stock received by a Purchaser
            upon conversion of any Notes)):
             i.   a third party who is not an Affiliate of Sponsor (a "Third
                  Party") commences (within the meaning of Rule 14d-2 under the
                  Exchange Act) a bona fide tender or exchange offer for more
                  than 50% of the outstanding Voting Stock and the Board of
                  Directors does not recommend against the tender or exchange
                  offer within ten (10) business days after the commencement
                  thereof or such longer period as shall then be permitted under
                  SEC rules; or
             ii.  a Third Party acquires beneficial ownership of 50% of the
                  outstanding Voting Stock;
             iii. the Company enters into an agreement pursuant to which a Third
                  Party would acquire all or substantially all of the stock or
                  assets of the Company or the Company would be merged or
                  consolidated with another Person, unless immediately following
                  the consummation of such transaction the stockholders of the
                  Company immediately prior to the consummation of such
                  transaction would continue to hold (in substantially the same
                  proportion as their ownership of the Company's voting stock
                  immediately prior to the transaction) more than 50% of all of
                  the outstanding common stock or other securities entitled to
                  vote for the election of directors of the surviving or
                  resulting entity in such transaction or any direct or indirect
                  parent thereof; or
             iv.  the Company publicly announces that it is exploring strategic
                  alternatives, or makes any similar public announcement
                  indicating that it is actively seeking a "sale" of the Company
                  and, in any such event, such announcement is made with the
                  approval of the Board of Directors.
        
         c. Nothing in clause (ii) or clause (v) of Section 5.6(a) shall be
            construed to prohibit the Board Designee from confidentially, in
            good faith and in the performance of his or her duties as a member
            of the Board of Directors, discussing a proposal made by the Company
            or a Third Party concerning any extraordinary transaction involving
            the Company or any successor thereto, any Subsidiary or division
            thereof, or any of their securities or assets, with the Board of
            Directors and representatives of the Company and its advisors who
            are involved in the evaluation or execution of any such proposal on
            behalf of the Company.
         d. Upon an increase in the Beneficial Ownership percentage of Sponsor
            and its Affiliates to an amount in excess of 5% of the Voting Stock
            outstanding (not including any Common Stock received by a Purchaser
            upon conversion of any Notes) resulting solely from a repurchase or
            redemption of Voting Stock by the Company or any similar transaction
            that reduces the number of outstanding shares of Voting Stock of the
            Company, neither Sponsor nor any of its Affiliates shall be required
            to dispose of any Securities Beneficially Owned by them; provided,
            however, that in such event, neither Sponsor nor any of their
            Affiliates may acquire Beneficial Ownership of additional Voting
            Stock (other than Common Stock received by a Purchaser upon
            conversion of any Notes) unless the Beneficial Ownership percentage
            of Sponsor and its Affiliates would, following such acquisition, be
            an amount below 5% of the Voting Stock then outstanding (not
            including any Common Stock received by a Purchaser upon conversion
            of any Notes).
         e. Sponsor and each Sponsor Purchaser agree that, until the Standstill
            Termination Date, they shall promptly notify the Company of any new
            acquisition or disposition, or entry into any agreement or
            arrangement which could reasonably result in any new acquisition or
            disposition, of Beneficial Ownership of Voting Stock or Securities
            by Sponsor or any of its Affiliates, including the material details
            thereof.

    (f) Notwithstanding anything to the contrary provided elsewhere herein,
    Affiliates of the Sponsor not engaged in the private equity business
    ("Non-Investor Affiliates") shall not be considered "Affiliates" for
    purposes of this Section 5.6 if any actions taken by them are not taken
    under the direction of Sponsor or any of its Affiliates (other than
    Non-Investor Affiliates) or any officer or general partner of Sponsor or any
    of its Affiliates (other than Non-Investor Affiliates) and if Confidential
    Information is not made available to such Non-Investor Affiliates or their
    Representatives.

 6. Conditions Precedent

    .

     1. Conditions to the Obligation of the Purchasers to Consummate the Closing
    
        . The several obligations of each Purchaser to consummate the
        transactions to be consummated at the Closing, and to purchase and pay
        for the Notes being purchased by it at the Closing pursuant to this
        Agreement, are subject to the satisfaction of the following conditions
        precedent (provided that if the Sponsor Purchasers do not consummate the
        transactions contemplated by the Swap Agreements as of the Closing, they
        shall be deemed to have assumed all of the obligations of the Bank
        Purchaser hereunder and the Bank Purchaser shall be deemed to have
        assigned all of its rights hereunder to the Sponsor Purchasers and shall
        be released from all obligations hereunder without payment of penalty to
        the Company):
    
         a. The representations and warranties of the Company contained herein
            shall be true and correct on and as of the Closing Date with the
            same force and effect as though made on and as of the Closing Date
            (it being understood and agreed by each Purchaser that for purposes
            of this Section 6.1(a), in the case of any representation and
            warranty of the Company contained herein (i) which is not
            hereinabove qualified by application thereto of a materiality
            standard, such representation and warranty need be true and correct
            only in all material respects or (ii) which is made as of a specific
            date, such representation and warranty need be true and correct only
            as of such specific date).
         b. The Company shall have performed in all material respects all
            obligations and conditions herein required to be performed or
            observed by the Company on or prior to the Closing Date.
         c. Each Purchaser shall have received a certificate, dated the Closing
            Date, signed by the Chief Executive Officer or the Chief Financial
            Officer of the Company, certifying on behalf of the Company that the
            conditions specified in the foregoing Sections 6.1(a) and (b) have
            been fulfilled.
         d. The purchase of and payment for the Notes by each Purchaser shall
            not be prohibited or enjoined by any law or governmental or court
            order or regulation.
         e. The Company and the Trustee shall have executed and delivered the
            Indentures.
         f. The Company shall have executed and delivered the Registration
            Rights Agreement in the form attached hereto as Exhibit C (the
            "Rights Agreement").
         g. The Purchasers shall have received from counsel to the Company, an
            opinion substantially in the form attached hereto as Exhibit D.
    
     2. Conditions to the Obligation of the Company to Consummate the Closing
    
        . The obligation of the Company to consummate the transactions to be
        consummated at the Closing, and to issue and sell to each Purchaser the
        Notes to be purchased by it at the Closing pursuant to this Agreement,
        is subject to the satisfaction of the following conditions precedent:
    
         a. The representations and warranties contained herein of each
            Purchaser shall be true and correct on and as of the Closing Date,
            with the same force and effect as though made on and as of the
            Closing Date (it being understood and agreed by the Company that, in
            the case of any representation and warranty of a Purchaser contained
            herein which is not hereinabove qualified by application thereto of
            a materiality standard, such representation and warranty need be
            true and correct only in all material respects).
         b. Each Purchaser shall have performed in all material respects all
            obligations and conditions herein required to be performed or
            observed by such Purchaser on or prior to the Closing Date.
         c. The Company shall have received a certificate, dated the Closing
            Date, on behalf of each Purchaser, signed by an officer thereof,
            certifying on behalf of each Purchaser that the conditions specified
            in the foregoing Sections 6.2(a) and (b) have been fulfilled.
         d. The purchase of and payment for the Notes by each Purchaser shall
            not be prohibited or enjoined by any law or governmental or court
            order or regulation.
         e. The Trustee shall have executed and delivered the Indentures.
         f. Each Purchaser shall have executed and delivered the Rights
            Agreement.

 7. Transfer of the Securities

    .

     1. Transfer Restrictions
    
        .
    
         a. No Sponsor Purchaser shall sell, assign, pledge, loan, hedge,
            transfer or otherwise dispose or encumber (collectively, "Transfer")
            any of the Securities during the period commencing on the Closing
            Date and ending three months following the Closing Date (such three
            month period, the "Restricted Period"), except for Transfers to an
            Affiliated Entity, in each case that delivers a written instrument
            to the Company in form and substance reasonably satisfactory to the
            Company confirming that the transferee is subject to the obligations
            of this Agreement (including the obligations contained in this
            Section 7) and is a Sponsor Purchaser hereunder (it being
            acknowledged and understood that no such Transfer by a Sponsor
            Purchaser shall relieve such Sponsor Purchaser from its obligations
            or liabilities pursuant to this Agreement) (a "Permitted Transfer")
            and except for the pledge of the Notes pursuant to the Security
            Agreements.
         b. Following the Restricted Period, no Sponsor Purchaser may Transfer
            any of the Securities except (1) pursuant to and in compliance with
            a Sponsor Supported Distribution (as defined in the Rights
            Agreement), (2) at a time when trades in the Company's securities
            are permitted pursuant to Section 7.1(c) below and in any event only
            pursuant to (i) a Transfer to the Company, (ii) a Permitted
            Transfer, (iii) a Transfer to a transferee that is not Sponsor or an
            Affiliate of Sponsor, pursuant to an effective registration
            statement under the Securities Act, (iv) solely if no registration
            statement under the Securities Act is available for such sale, a
            Transfer to a "qualified institutional buyer" that is not Sponsor or
            an Affiliate of Sponsor pursuant to Rule 144A under the Securities
            Act or (v) a Transfer to a transferee that is not Sponsor or an
            Affiliate of Sponsor pursuant to Rule 144 under the Securities Act
            or pursuant to Regulation S under the Securities Act and (in the
            case of (v) only), if requested by the Company, upon delivery by
            such Sponsor Purchaser of an opinion of counsel reasonably
            satisfactory to the Company to the effect that the proposed transfer
            is exempt from registration under the Securities Act and applicable
            state securities laws. The Company shall not register any Transfer
            of the Securities in violation of this Section 7.1. The Company may,
            and may instruct any transfer agent for the Company to, place such
            stop transfer orders as may be required on the transfer books of the
            Company in order to ensure compliance with the provisions of this
            Section 7.1.
         c. Sponsor and each Sponsor Purchaser agree that, until the Policy
            Termination Date and except as otherwise permitted pursuant to a
            Sponsor Supported Distribution (as defined in the Rights Agreement)
            pursuant to the Rights Agreement, Sponsor and any Affiliate of
            Sponsor will be subject to all trading and hedging restrictions to
            which any Board Designee is or would be subject, including the
            requirements of Section 16(c) of the Exchange Act and the Company's
            Market Communications and Stock Trading Policy; provided, that
            Sponsor and its Affiliates shall not be required to comply with any
            restriction on trading of securities of the Company which is added
            to any policy of the Company by amendment or adoption after the date
            hereof which would in its practical application discriminatorily
            affect only Sponsor and its Affiliates and which is not reasonably
            supported by a rational legal or business purpose unrelated to the
            Sponsor Purchasers' investment in the Securities (except as may be
            required by legal or regulatory requirements) other than
            discriminatory treatment of Sponsor and its Affiliates. Sponsor
            shall cause each of its Affiliates to comply with the restrictions
            set forth in this Section 7.1(c) and shall be responsible for any
            action or inaction by any of its Affiliates that is contrary to the
            terms of this Section 7.1(c). Sponsor agrees that it and its
            Affiliates shall obtain pre-approval of Transfers to the extent
            required under such policies. The Company will use commercially
            reasonable efforts to respond as promptly as reasonably practicable
            to any request for pre-approval of Transfers by Sponsor and its
            Affiliates. Notwithstanding anything to the contrary provided
            herein, Non-Investor Affiliates shall not be considered "Affiliates"
            for purposes of this Section 7.1(c) if any actions taken by them
            that would otherwise be prohibited by this Section 7.1(c) are not
            taken under the direction of Sponsor or any Affiliate (other than
            Non-Investor Affiliates) of Sponsor or any officer or general
            partner of Sponsor or any Affiliate (other than Non-Investor
            Affiliates) of Sponsor and if Confidential Information is not made
            available to such Non-Investor Affiliates or their Representatives.
         d. The restrictions set forth in this Section 7.1 shall be in addition
            to the applicable transfer restrictions or other requirements set
            forth in the Indentures and the Purchasers acknowledge and agree to
            be bound thereby.
         e. No Bank Purchaser shall Transfer any of the Securities except
            pursuant to a written instruction by the Sponsor Purchasers (which
            shall include settlement elections under the Swap Agreements
            (including in connection with a Swap Default where no such election
            is made)) (a "Transfer Instruction") or pursuant to a Bank Purchaser
            Transfer Event. The Sponsor shall not issue or deliver a Transfer
            Instruction to a Bank Purchaser with respect to any Transfer that
            would, as to timing, manner of sale or otherwise, not be permitted
            to be made by a Sponsor Purchaser at such time pursuant to this
            Section 7.1 and will promptly notify the Company of any delivery of
            a Transfer Instruction to a Bank Purchaser and the terms thereof;
            provided that nothing in this Section 7.1 shall be deemed to
            prohibit or restrict the delivery of Notes by the Bank Purchaser to
            an Affiliated Entity at any time in accordance with Section 7.1(a)
            hereof and the terms of the Swap Agreements.
         f. The Bank Purchaser shall not knowingly permit any Transfer of
            ownership of interests in any Securities held in or through a
            brokerage account with the Bank Purchaser in violation of the
            restrictions set forth in this Section 7.1 or the Indentures;
            provided, however, that the Bank Purchaser may rely on written
            assurances from the Sponsor Purchasers that any such Transfer is in
            compliance with this Section 7.1 and the Indentures. Each of the
            Purchasers acknowledges and agrees that the Bank Purchaser shall
            promptly provide to the Company all information known to it
            concerning the ownership of interests in the IAI Global Note (as
            defined in the Indenture) held in or through any such account by the
            Sponsor Purchasers (or held by the Bank Purchaser pursuant to the
            terms of any of the Swap Agreements or the Security Agreements) as
            the Company may reasonably request and shall promptly provide all
            material information known to it concerning any transfers thereof
            promptly following the occurrence of any such transfer (including
            providing copies of any written assurances referred to in the first
            sentence of this Section 7.1(f)). Each of the Purchasers agrees that
            it will provide the Company with all information known to it
            concerning Beneficial Ownership in Securities of such Purchaser for
            its account as the Company may reasonably request and will provide
            the Company with all material information known to it concerning any
            Transfers thereof promptly following the occurrence of any such
            Transfer.

 8. Termination

    .

     1. Conditions of Termination
    
        . Notwithstanding anything to the contrary contained herein, this
        Agreement may be terminated at any time before the Closing (a) by mutual
        consent of the Company and the Sponsor Purchasers, or (b) by either
        party hereto if the Closing shall not have occurred on or prior to 1:00
        p.m., California time, on the seventh day following the date hereof.
    
     2. Effect of Termination

    . In the event of any termination pursuant to Section 8.1 hereof, this
    Agreement shall become null and void and have no effect, with no liability
    on the part of the Company or the Purchasers, or their directors, officers,
    agents or stockholders, with respect to this Agreement, except for liability
    for any willful breach of this Agreement.

 9. Miscellaneous Provisions

    .

     1.  Public Statements or Releases
    
         . Neither the Company nor any Purchaser shall make any public
         announcement with respect to the existence or terms of this Agreement
         or the transactions provided for herein without the prior approval of
         the other parties, which shall not be unreasonably withheld or delayed.
         Notwithstanding the foregoing, nothing in this Section 9.1 shall
         prevent any party from making any public announcement it considers
         necessary in order to satisfy its obligations under the law or under
         the rules of any national securities exchange.
    
     2.  Interpretation
    
         . The words "hereof," "herein" and "hereunder" and words of similar
         import when used in this Agreement will refer to this Agreement as a
         whole and not to any particular provision of this Agreement, and
         section and subsection references are to this Agreement unless
         otherwise specified. The headings in this Agreement are included for
         convenience of reference only and will not limit or otherwise affect
         the meaning or interpretation of this Agreement. Whenever the words
         "include," "includes" or "including" are used in this Agreement, they
         will be deemed to be followed by the words "without limitation." The
         phrases "the date of this Agreement," "the date hereof" and terms of
         similar import, unless the context otherwise requires, will be deemed
         to refer to the date set forth in the first paragraph of this
         Agreement. The meanings given to terms defined herein will be equally
         applicable to both the singular and plural forms of such terms. All
         matters to be agreed to by any party hereto must be agreed to in
         writing by such party unless otherwise indicated herein. References to
         agreements, policies, standards, guidelines or instruments, or to
         statutes or regulations, are to such agreements, policies, standards,
         guidelines or instruments, or statutes or regulations, as amended or
         supplemented from time to time (or to successors thereto).
    
     3.  Notices
    
         . Any notices or other communications required or permitted to be given
         hereunder shall be in writing and shall be deemed to be given when
         delivered in person or by private courier with receipt, if telefaxed
         when verbal or email confirmation from the recipient is received, or
         three (3) days after being deposited in the United States mail,
         first-class, registered or certified, return receipt requested, with
         postage paid and,
    
         if to the Company, addressed as follows:
    
         Sun Microsystems, Inc.
    
         4150 Network Circle
    
         Santa Clara, CA 95054
    
         Attention: Michael Lehman
    
         Facsimile: (650) 786-8608
    
         with copies to:
    
         Sun Microsystems, Inc.
    
         4150 Network Circle
    
         Santa Clara, CA 95054
    
         Attention: Michael Dillon
    
         Facsimile: (650) 786-2368
    
         and
    
         Wilson Sonsini Goodrich & Rosati
    
         650 Page Mill Road
    
         Palo Alto, CA 94304
    
         Attention: John A. Fore, Esq.
    
         Facsimile: 415-493-6811
    
          
    
         if to any Purchaser, addressed as set forth in Exhibit A for such
         Purchaser with a copy to:
    
         Simpson Thacher & Bartlett LLP
    
         425 Lexington Ave.
    
         New York, NY 10017
    
         Attention: William R. Dougherty, Esq.
    
         Facsimile: (212) 455-2502
    
          
    
         if to Sponsor, addressed as follows:
    
         Kohlberg Kravis Roberts & Co., L.P.
    
         9 West 57th Street
    
         New York, NY 10019
    
         Attention: Christopher Lee
    
         Facsimile: (212) 750-0003
    
         with a copy to:
    
         Simpson Thacher & Bartlett LLP
    
         425 Lexington Ave.
    
         New York, NY 10017
    
         Attention: William R. Dougherty, Esq.
    
         Facsimile: (212) 455-2502
    
         Any Person may change the address to which notices and communications
         to it are to be addressed by notification as provided for herein.
    
     4.  Severability
    
         . If any part or provision of this Agreement is held unenforceable or
         in conflict with the applicable laws or regulations of any
         jurisdiction, the invalid or unenforceable part or provisions shall be
         replaced with a provision which accomplishes, to the extent possible,
         the original business purpose of such part or provision in a valid and
         enforceable manner, and the remainder of this Agreement shall remain
         binding upon the parties hereto.
    
     5.  Governing Law
    
         .
    
          a. This Agreement shall be governed by, and construed in accordance
             with, the laws of the State of Delaware.
          b. The Company and each of the Purchasers hereby irrevocably and
             unconditionally:
              i.   submits for itself and its property in any legal action or
                   proceeding relating solely to this Agreement or the
                   transactions contemplated hereby, to the general jurisdiction
                   of the Chancery Court of the State of Delaware, and appellate
                   courts thereof;
              ii.  consents that any such action or proceeding may be brought in
                   such courts, and waives any objection that it may now or
                   hereafter have to the venue of any such action or proceeding
                   in any such court or that such action or proceeding was
                   brought in an inconvenient court and agrees not to plead or
                   claim the same to the extent permitted by applicable law;
              iii. agrees that service of process in any such action or
                   proceeding may be effected by mailing a copy thereof by
                   registered or certified mail (or any substantially similar
                   form of mail), postage prepaid, to the party, as the case may
                   be, at its address set forth in Section 9.3 or at such other
                   address of which the other party shall have been notified
                   pursuant thereto;
              iv.  agrees that nothing herein shall affect the right to effect
                   service of process in any other manner permitted by law or
                   shall limit the right to sue in any other jurisdiction for
                   recognition and enforcement of any judgment or if
                   jurisdiction in the courts referenced in the foregoing clause
                   (i) are not available despite the intentions of the parties
                   hereto;
              v.   agrees that final judgment in any such suit, action or
                   proceeding brought in such a court may be enforced in the
                   courts of any jurisdiction to which such party is subject by
                   a suit upon such judgment, provided that service of process
                   is effected upon such party in the manner specified herein or
                   as otherwise permitted by law;
              vi.  agrees that to the extent that such party has or hereafter
                   may acquire any immunity from jurisdiction of any court or
                   from any legal process with respect to itself or its
                   property, such party hereby irrevocably waives such immunity
                   in respect of its obligations under this Agreement, to the
                   extent permitted by law; and
              vii. irrevocably and unconditionally waives trial by jury in any
                   legal action or proceeding in relation to this Agreement.
    
     6.  Waiver
    
         . No waiver of any term, provision or condition of this Agreement,
         whether by conduct or otherwise, in any one or more instances, shall be
         deemed to be, or be construed as, a further or continuing waiver of any
         such term, provision or condition or as a waiver of any other term,
         provision or condition of this Agreement.
    
     7.  Expenses; Transaction Fee
    
         . The Company shall pay the reasonable and documented out-of-pocket
         fees and expenses incurred by the Purchasers in connection with the
         proposed investment by Sponsor and its Affiliates in the Company. On
         the Closing Date, the Company shall pay such fees and expenses upon
         receipt from Sponsor of written notice detailing such fees and
         expenses, together with appropriate supporting documentation evidencing
         the calculation of the amount of such fees and expenses. In addition,
         on the Closing Date, the Company shall pay an Affiliate of Sponsor
         designated by Sponsor a transaction fee equal to one percent (1%) of
         the principal amount of the Notes sold at the Closing. For the
         avoidance of doubt, such payments do not reflect compensation for any
         accounting, consulting, legal, investment banking, advisory or other
         services rendered by Sponsor.
    
     8.  Assignment
    
         . Except for the assumption of obligations of a transferee pursuant to
         a Permitted Transfer, none of the parties may assign its rights or
         obligations under this Agreement or designate another person (i) to
         perform all or part of its obligations under this Agreement or (ii) to
         have all or part of its rights and benefits under this Agreement, in
         each case without the prior written consent of the (x) Company and (y)
         Sponsor. In the event of any assignment in accordance with the terms of
         this Agreement, the assignee shall specifically assume and be bound by
         the provisions of the Agreement by executing a writing agreeing to be
         bound by and subject to the provisions of this Agreement and shall
         deliver an executed counterpart signature page to this Agreement and,
         notwithstanding such assumption or agreement to be bound hereby by an
         assignee, no such assignment shall relieve any party assigning any
         interest hereunder from its obligations or liability pursuant to this
         Agreement.
    
     9.  Confidential Information
    
         . The Purchasers acknowledge that from time to time, Purchasers may be
         given access to non-public, proprietary information with respect to the
         Company ("Confidential Information"). For purposes hereof, for any
         Purchaser, Confidential Information does not include, however, (i)
         information which is or becomes generally available to the public in
         accordance with law other than as a result of a disclosure by the
         Purchaser or its directors, managing members, officers, employees,
         agents, legal counsel, financial advisors, accounting representatives
         or potential funding sources ("Representatives") or its Affiliates,
         subsidiaries or franchisees in violation of this Section 9.9 or any
         other confidentiality agreement to which the Company is a party or
         beneficiary, (ii) is, or becomes, available to the Purchasers on a
         non-confidential basis from a source other than the Company or any of
         its Affiliates or any of its Representatives, provided, that such
         source was not known to you (after reasonable investigation) to be
         bound by a confidentiality agreement with, or any other contractual,
         fiduciary or other legal obligation of confidentiality to, us or any of
         our subsidiaries or any of our representatives, (iii) is already in the
         Purchasers' possession (other than information furnished by or on
         behalf of the Company or directors, officers, employees,
         representatives and/or agents of the Company), or (iv) is independently
         developed by the Purchasers without violating any of the
         confidentiality terms herein. Each Purchaser agrees (i) except as
         required by law or legal process, to keep all Confidential Information
         confidential and not to disclose or reveal any such Confidential
         Information to any person other than those of its Representatives who
         need to know the Confidential Information for the purpose of
         evaluating, monitoring or taking any other action with respect to the
         investment by the Purchaser in the Notes (or the Common Stock into
         which the Notes are convertible) and to cause those Representatives to
         observe the terms of this Section 9.9 and (ii) not to use Confidential
         Information for any purpose other than in connection with evaluating,
         monitoring or taking any other action with respect to the investment by
         the Purchaser in the Notes (or the Common Stock into which the Notes
         are convertible).
    
     10. Third Parties
    
         . This Agreement does not create any rights, claims or benefits inuring
         to any person that is not a party hereto nor create or establish any
         third party beneficiary hereto.
    
     11. Counterparts
    
         . This Agreement may be signed in any number of counterparts, each of
         which shall be an original, but all of which together shall constitute
         one instrument.
    
     12. Entire Agreement; Amendments
    
         . This Agreement, the Rights Agreement, the Confidential Disclosure
         Agreement dated October 2, 2006, and that certain letter agreement of
         even date herewith between the Company and Sponsor concerning
         reimbursement of expenses constitute the entire agreement between the
         parties hereto respecting the subject matter hereof and supersedes all
         prior agreements, negotiations, understandings, representations and
         statements respecting the subject matter hereof, whether written or
         oral. No modification, alteration, waiver or change in any of the terms
         of this Agreement shall be valid or binding upon the parties hereto
         unless made in writing and duly executed by the Company and the Sponsor
         or holders of 50% or more of the principal amount of the Notes issued
         pursuant to this Agreement (and/or the equivalent shares of Common
         Stock to the extent some or all of the Notes have been converted to
         Common Stock, with shares of Common Stock being attributed a principal
         amount for such purpose equal to the principal amount of the Notes
         converted in the issuance of such Common Stock); provided, that,
         notwithstanding the foregoing, this Agreement may be amended from time
         to time without the consent of any other party to include a transferee
         in a Permitted Transfer as a party and a signatory hereto pursuant to
         Article 7 of this Agreement.
    
     13. Survival

. The representations and warranties contained in this Agreement shall terminate
upon the first to occur of the Closing or the termination of this Agreement
pursuant to Section 8.1 hereof.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

COMPANY:

SUN MICROSYSTEMS, INC.

By:

Name:

Title:

 

 

 

SPONSOR:

KOHLBERG KRAVIS ROBERTS & CO., L.P.

By:

Name:

Title:

 

PURCHASERS:

KKR PEI SOLAR HOLDINGS I, LTD.

By:

Name:

Title:

 

KKR PEI SOLAR HOLDINGS II, LTD.

By:

Name:

Title:

 

CITIBANK, N.A.

By:

Name:

Title:

 

KKR PEI INVESTMENTS, L.P.

By:

Name:

Title:

EXHIBIT A

PURCHASERS

Purchaser Name and Address

Principal Amount of 2012 Notes to be Purchased

Principal Amount of 2014 Notes to be Purchased

KKR PEI Solar Holdings I, Ltd.

c/o KKR PEI Investments, L.P.

c/o Kohlberg Kravis Roberts & Co., L.P.

9 West 57th Street

New York, NY 10019

Fax: (212) 750-0003

Attn: Christopher Lee



$175,000,000



-

KKR PEI Solar Holdings II, Ltd.

c/o KKR PEI Investments, L.P.

c/o Kohlberg Kravis Roberts & Co., L.P.

9 West 57th Street

New York, NY 10019

Fax: (212) 750-0003

Attn: Christopher Lee



-



$175,000,000

Citibank, N.A.

333 West 34th Street, 2nd Floor

New York, NY 10001

Fax: (212) 615-8985

Attn: Confirmations Unit



$175,000,000



$175,000,000

TOTAL



$ 350,000,000.00



$ 350,000,000.00

 

 